 

Exhibit 10.2

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

Among

 

EnerVest Energy Institutional Fund XI-A, L.P.

 

and

 

EnerVest Energy Institutional Fund XI-WI, L.P.

 

(collectively, “Seller”)

 

and

 

EV Properties, L.P.

 

(“Buyer”)

 

and

 

EnerVest Mesa, LLC

 

(“Company”)

 

Dated: September 2, 2015



 

 

 

 

Table Of Contents

 

    Page       SCHEDULES         ARTICLE I 1       Purchase and Sale 1      
Section 1.01 Purchase and Sale 1       Section 1.02 Effective Time 1      
Section 1.03 Purchase Price 1       Section 1.04 Deposit 2       Section 1.05
Adjustments and Credits to Purchase Price 2       Section 1.06 Payment of
Preliminary Purchase Price 4       ARTICLE II Representations and Warranties of
Seller 4       Section 2.01 Organization and Authority of Seller 4       Section
2.02 Formation, Authority and Qualification of the Company 5       Section 2.03
Company Capitalization 5       Section 2.04 Company Subsidiaries 5       Section
2.05 No Conflicts; Consents 6       Section 2.06 Brokers 6       Section 2.07
Bankruptcy 6       Section 2.08 Legal Proceedings; Governmental Orders 6      
Section 2.09 Taxes 6       Section 2.10 Compliance With Laws; Permits 8      
Section 2.11 Environmental Matters 8       Section 2.12 Payout Balances 8      
Section 2.13 Oil and Gas Leases and Interests 8       Section 2.14 Undisclosed
Liabilities 9       Section 2.15 Absence of Certain Changes, Events and
Conditions 9       Section 2.16 Material Contracts 11       Section 2.17 Title
to Assets; Real Property 13       Section 2.18 Condition and Sufficiency of
Facilities 13

 



- i -

 

 

Section 2.19 Employee Benefit Matters 14       Section 2.20 Employment Matters
14       Section 2.21 Indebtedness 15       Section 2.22 Books and Records 15  
    Section 2.23 Outstanding Capital Commitments 15       Section 2.24 Financial
and Product Hedging Contracts 15       Section 2.25 Insurance 15       Section
2.26 Proprietary Rights 16       Section 2.27 Powers of Attorney, Authorized
Signatories, Registered Agents 16       Section 2.28 Related Party Transactions
16       Section 2.29 Disclosure Schedules 16       ARTICLE III Representations
and Warranties of Buyer 17       Section 3.01 Organization and Authority of
Buyer 17       Section 3.02 No Conflicts; Consents 17       Section 3.03 Brokers
17       Section 3.04 Bankruptcy 18       Section 3.05 Investment Purpose 18    
  Section 3.06 Sufficiency of Funds 18       Section 3.07 Legal Proceedings 18  
    Section 3.08 Disclaimer of Representations and Warranties 18       ARTICLE
IV Covenants 19       Section 4.01 Conduct of Business Prior to the Closing 19  
    Section 4.02 Notice of Certain Events 22       Section 4.03 Access to
Assets, Personnel and Information 23       Section 4.04 Pre-Closing Covenants
and Agreements of Buyer 23       Section 4.05 Confidentiality 24       Section
4.06 Governmental Approvals and Consents 24       Section 4.07 Closing
Conditions 25       Section 4.08 Public Announcements 25       Section 4.09
Resignations of Officers 25       Section 4.10 Transaction Expenses 25      
Section 4.11 Further Assurances 25

 

- ii -

 

 

ARTICLE V Title Matters 25     Section 5.01 Title Due Diligence 25       Section
5.02 Definitions 26       Section 5.03 Title Defect Adjustments 28       Section
5.04 Title Benefit Offsets 28       Section 5.05 Limitations 29       ARTICLE VI
Environmental Matters 29     Section 6.01 Environmental Due Diligence 29      
Section 6.02 Definitions 30       Section 6.03 Adverse Environmental Condition
Adjustments 30       Section 6.04 Limitations 31       ARTICLE VII 31      
Conditions to Closing 31       Section 7.01 Conditions to Obligations of All
Parties 31       Section 7.02 Conditions to Obligations of Buyer 31      
Section 7.03 Conditions to Obligations of Seller 33       ARTICLE VIII Closing
34       Section 8.01 Transactions to be Effected at the Closing 34      
Section 8.02 Closing 34       Section 8.03 Withholding Tax 35       ARTICLE IX
Obligations After Closing 35       Section 9.01 Post-Closing Adjustment
Procedure 35       Section 9.02 Allocation of Revenues 36       Section 9.03
Files and Records 36       ARTICLE X Indemnification Matters 36       Section
10.01 Survival 36       Section 10.02 Indemnification By Seller 37       Section
10.03 Indemnification By Buyer 38       Section 10.04 Certain Limitations 38    
  Section 10.05 Indemnification Procedures 39

 



- iii -

 

 

Section 10.06 Payments 41       Section 10.07 Tax Treatment of Indemnification
Payments 41       Section 10.08 Effect of Investigation 41       Section 10.09
Exclusive Remedies 41       ARTICLE XI Tax Matters 42       Section 11.01 Tax
Covenants 42       Section 11.02 Termination of Existing Tax Sharing Agreements
43       Section 11.03 Tax Indemnification 43       Section 11.04 Straddle
Period 43       Section 11.05 Contests 43       Section 11.06 Cooperation and
Exchange of Information 44       Section 11.07 Tax Treatment of Indemnification
Payments 44       Section 11.08 Survival 44       Section 11.09 Overlap 44      
ARTICLE XII Termination 44       Section 12.01 Termination 44       Section
12.02 Effect of Termination 45       Section 12.03 Termination Damages 46      
ARTICLE XIII Miscellaneous 47     Section 13.01 Expenses 47       Section 13.02
Notices 47       Section 13.03 Interpretation 48       Section 13.04 Headings 48
      Section 13.05 Severability 48       Section 13.06 Entire Agreement 48    
  Section 13.07 Successors and Assigns 48       Section 13.08 No Third-Party
Beneficiaries 49       Section 13.09 Amendment and Modification; Waiver 49      
Section 13.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 49
      Section 13.11 Specific Performance 50       Section 13.12 Counterparts 50

 



- iv -

 

 

ARTICLE XIV Definitions 50       Section 14.01 Definitions 50       Section
14.02 Definitions 53

 

- v -

 

  

SCHEDULES

 

Schedule 2.08 Legal Proceedings; Governmental Orders Schedule 2.10 Compliance
with Laws; Permits Schedule 2.12 Payout Balances Schedule 2.13(b) Wells;
Allocated Values Schedule 2.13(b)(1) Leases Schedule 2.14 Undisclosed
Liabilities Schedule 2.15 Absence of Certain Changes, Events and Conditions
Schedule 2.16 Material Contracts Schedule 2.17 Title to Assets; Real Property
Schedule 2.18 Condition and Sufficiency of Facilities Schedule 2.23 Outstanding
Capital Commitments Schedule 2.24 Financial and Product Hedging Contracts
Schedule 2.25 Insurance Schedule 2.27 Powers of Attorney, Authorized
Signatories, Registered Agents

 

- vi -

 

  

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of
September 2, 2015, is entered into among EnerVest Energy Institutional Fund
XI-A, L.P., a Delaware limited partnership (“EnerVest Institutional Fund”), and
EnerVest Energy Institutional Fund XI-WI, L.P., a Delaware limited partnership
(“EnerVest Working Interest Fund,” which together with EnerVest Institutional
Fund, are collectively called “Seller” and each is a “Seller Party”), EV
Properties, L.P., a Delaware limited partnership (“Buyer”), and EnerVest Mesa,
LLC, a Texas limited liability company and wholly owned subsidiary of Seller
(“Company”). Each of Buyer, Seller and Company is sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, Seller owns all of the membership interests (the “Membership
Interests”) of the Company, which are uncertificated; and

 

WHEREAS, the Company is engaged in the business of ownership and operation of
certain oil and gas interests which, together with the properties appurtenant
thereto and the other assets owned by the Company, are more fully described on
Exhibit A and defined herein as the “Assets”;

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each Party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

 

ARTICLE I

Purchase and Sale

 

Section 1.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, the Membership Interests free and clear of all
Encumbrances.

 

Section 1.02         Effective Time. The purchase and sale of the Membership
Interests shall be effective as of July 1, 2015, at 12:01 a.m. (the “Effective
Time”).

 

Section 1.03         Purchase Price. The aggregate purchase price for the
Membership Interests (the “Purchase Price”) shall be Sixty One Million Five
Hundred Thousand Dollars ($61,500,000.00) subject to adjustment pursuant to
Section 1.05. The Purchase Price paid for the Membership Interests will be
allocated in accordance with the value of the Wells. Schedule 2.13(b) shall set
forth the allocated value for each Well (such amount being referred to herein as
the “Allocated Value” with respect to each line item on Schedule 2.13(b). The
Parties hereto have accepted the Allocated Values for purposes of this Agreement
and the transactions contemplated hereby, but otherwise make no representation
or warranty as to the accuracy of such values.

 

 

 

 

Section 1.04         Deposit. Contemporaneously with the execution of this
Agreement, Buyer has deposited into a joint control account at Cadence Bank (the
“Deposit Bank”) an amount equal to ten percent (10%) of the Purchase Price (the
“Deposit”). The Deposit, plus any interest accrued thereon, shall be held and
distributed by the Deposit Bank, in accordance with joint signature checks,
drafts, or wire transfer instructions duly executed and delivered to the Deposit
Bank by Buyer and Seller for purposes of effectuating the other provisions of
this Agreement pertaining to the Deposit. In the event that the transaction
contemplated hereby is not consummated in accordance with the terms hereof, then
the Deposit, plus any interest accrued thereon, shall be applied in accordance
with the provisions of Section 12.03. In the event that the transaction
contemplated hereby is consummated in accordance with the terms hereof, then the
Deposit shall be applied to the Purchase Price to be paid by Buyer at Closing.
For the avoidance of doubt, Buyer and Seller shall execute and deliver, or shall
cause to be executed and delivered, from time to time such further documents,
agreements or instruments, and shall take such other actions as any Party may
reasonably request, to deliver the Deposit, plus any interest accrued thereon,
to Buyer or Seller, in connection with the Closing or the provisions of Section
12.03.

 

Section 1.05         Adjustments and Credits to Purchase Price.

 

(a)          The Purchase Price shall be adjusted upward by the following:

 

(i)          an amount equal to the posted price in the relevant field as of the
date of the execution of this Agreement of all merchantable liquid Products
produced from or attributable to the Assets which are in storage above the
pipeline connection as of the Effective Time and which have not been sold by or
on behalf of the Company prior to the Closing, less an amount equal to all
royalties, overriding royalties, taxes, gravity adjustments and other amounts
deducted in the ordinary course and consistent with past practices by the
purchaser of such Products;

 

(ii)         the amount of all ad valorem, property, production, excise,
severance and similar taxes based upon or measured by the ownership of the Oil
and Gas Assets or the production of Products or the receipt of proceeds
therefrom, expenditures and other charges (excluding delay rentals), including,
without limitation, prepaid expenses and expenses billed under applicable
operating agreements (and, in the absence of an operating agreement, expenses of
the sort customarily billed under such agreements), that are paid by or on
behalf of the Company prior to the Closing Date and that, in accordance with
generally accepted accounting principles, are attributable to the ownership or
operation of the Oil and Gas Assets from and after the Effective Time;

 

(iii)        without duplication of adjustments made in accordance with Section
1.05(a)(i) above, net proceeds received by or on behalf of the Company on or
after the Closing Date from the sale of Products produced from or attributable
to the Oil and Gas Assets prior to the Effective Time and other proceeds
received by or on behalf of the Company after the Closing Date relating to the
ownership or operation of the Oil and Gas Assets that, in accordance with
generally accepted accounting principles, are attributable to periods prior to
the Effective Time;

 

2 

 

 

(iv)        overhead charges applicable to the operation of the Oil and Gas
Assets during the period from the Effective Time to the Closing Date, which
shall be Eighty Nine Thousand Dollars ($89,000.00) per month, pro-rated for each
period of less than a month based upon a 30-day month; and

 

(v)         any other amount agreed upon by the Parties in writing or set forth
in this Agreement as an adjustment to the Purchase Price.

 

(b)          The Purchase Price shall be adjusted downward by the following:

 

(i)          the amount of all ad valorem, property, production, excise,
severance and similar taxes based upon or measured by the ownership of the Oil
and Gas Assets or the production of Products or the receipt of proceeds
therefrom, expenditures and other charges (excluding delay rentals), including,
without limitation, prepaid expenses and expenses billed under applicable
operating agreements (and, in the absence of an operating agreement, expenses of
the sort customarily billed under such agreements), that are paid by or on
behalf of the Company on or after the Closing Date and that, in accordance with
generally accepted accounting principles, are attributable to the ownership or
operation of the Oil and Gas Assets prior to the Effective Time;

 

(ii)         net proceeds received by or on behalf of the Company prior to the
Closing Date from the sale of Products produced from or attributable to the Oil
and Gas Assets from and after the Effective Time and other proceeds received by
or on behalf of the Company prior to the Closing Date relating to the ownership
or operation of the Oil and Gas Assets that, in accordance with generally
accepted accounting principles, are attributable to periods from and after the
Effective Time;

 

(iii)        an amount equal to ad valorem, property and similar taxes based
upon or measured by the ownership of the Oil and Gas Assets that are
attributable to periods of time prior to the Effective Time and which remain
unpaid as of the Closing Date, which amounts shall, to the extent not actually
assessed, be computed based on such taxes for the preceding tax year (such
amount to be prorated for the period of Seller’s ownership before and Buyer’s
ownership after the Effective Time);

 

(iv)        an amount equal to the sum of all adjustments to the Purchase Price:

 

(1)         pursuant to Section 5.03 in respect of Title Defects; and

 

(2)         pursuant to Section 6.03 in respect of Adverse Environmental
Conditions;

 

(v)         to the extent but only to the extent that the overhead charges
applicable to the operation of the Oil and Gas Assets during the period from the
Effective Time to the Closing Date exceed Eighty Nine Thousand Dollars
($89,000.00) per month (the “Overhead Cap”) , pro-rated for each period of less
than a month based upon a 30-day month, the amount of the excess over the
Overhead Cap; and

 

3 

 

 

(vi)        any other amount agreed upon by the Parties in writing as set forth
in this Agreement as an adjustment to the Purchase Price.

 

(c)          At least three (3) Business Days prior to the Closing, Seller shall
prepare and submit to Buyer a settlement statement (the “Preliminary Settlement
Statement”) setting forth each adjustment and credit to the Purchase Price
pursuant to this Section 1.05, using for such adjustments the best information
then reasonably available. Prior to the Closing, Buyer may notify Seller of any
objections to the Preliminary Settlement Statement; provided, however, that
Buyer's failure to notify Seller of objections prior to the Closing shall not be
deemed a waiver thereof. The Parties shall use their reasonable efforts to agree
on a final Preliminary Settlement Statement no later than one (l) day prior to
the Closing. The Purchase Price, adjusted as provided in the Preliminary
Settlement Statement, is referred to herein as the “Preliminary Purchase Price.”
If Buyer and Seller are unable to agree upon the final Preliminary Settlement
Statement, then the Preliminary Purchase Price shall be as provided in a final
Preliminary Settlement Statement acceptable to Seller, and such dispute shall be
resolved in the course of the post-Closing adjustments pursuant to Section 9.01.

 

Section 1.06         Payment of Preliminary Purchase Price. The Preliminary
Purchase Price (after giving effect to the Deposit, which shall be delivered to
Seller from the joint control account at the Deposit Bank in accordance with
Section 1.04) shall be payable at the Closing in cash by wire transfer in
accordance with such wire transfer instructions as Seller may deliver to Buyer
at least two (2) Business Days prior to the Closing.

 

ARTICLE II
Representations and Warranties of Seller

 

Each Seller Party, as applicable, represents and warrants severally, not
jointly, to Buyer solely as to such Seller Party, as of the date hereof and as
of the Closing Date, as follows:

 

Section 2.01         Organization and Authority of Seller. EnerVest
Institutional Fund is a limited partnership duly organized, validly existing and
in good standing under the Laws of the State of Delaware. EnerVest Institutional
Fund has full limited partnership power and authority to enter into this
Agreement and the other Transaction Documents to which EnerVest Institutional
Fund is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. EnerVest Working
Interest Fund is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware. EnerVest Working Interest
Fund has full limited partnership power and authority to enter into this
Agreement and the other Transaction Documents to which EnerVest Working Interest
Fund is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The general partner
of each of the EnerVest Institutional Fund and the EnerVest Working Interest
Fund is duly organized, validly existing and in good standing under the Laws of
the State of Delaware, and is duly qualified to carry on its business and to own
and operate oil and gas properties in each jurisdiction in which the Oil and Gas
Assets are located. This Agreement has been, and, if the Closing occurs, the
documents to be executed and delivered by each of the EnerVest Institutional
Fund and the EnerVest Working Interest Fund at the Closing will be, duly
authorized, executed and delivered on behalf of each Seller Party, and this
Agreement constitutes, and, if the Closing occurs, the documents to be executed
and delivered by each Seller Party at the Closing will be, the legal, valid and
binding obligation of each Seller Party, enforceable in accordance with their
respective terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization and other laws for the protection of creditors.

 

4 

 

 

Section 2.02         Formation, Authority and Qualification of the Company. The
Company is a limited liability company duly formed, validly existing and in good
standing under the Laws of the State Texas, and the Company is duly licensed or
qualified to do business and is in good standing in New Mexico. The Company is
duly qualified, licensed, as necessary, and has full limited liability company
power to carry on its business and to own, operate and lease oil and gas
properties in each jurisdiction in which the Oil and Gas Assets are located and
to carry on its business as it has been and is currently being conducted and is
in good standing in such jurisdictions. This Agreement has been duly executed
and delivered by the Company, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

Section 2.03         Company Capitalization.

 

(a)          The membership interests of the Company are uncertificated and are
owned 68.9992% by EnerVest Institutional Fund and 31.0008% by EnerVest Working
Interest Fund. All of the Membership Interests have been duly authorized, are
validly issued, fully paid and non-assessable, and are owned of record and
beneficially by Seller Party, free and clear of all Encumbrances. Upon
consummation of the transactions contemplated by this Agreement, Buyer shall own
all of the Membership Interests, free and clear of all Encumbrances.

 

(b)          All of the Membership Interests were issued in compliance with
applicable Laws. None of the Membership Interests were issued in violation of
any agreement, arrangement or commitment to which Seller Party or the Company is
a party or is subject to or in violation of any preemptive or similar rights of
any Person.

 

(c)          There are no outstanding or authorized options, warrants,
convertible or exchangeable securities or other rights, agreements, arrangements
or commitments of any character relating to the membership interests of the
Company or obligating Seller Party or the Company to issue or sell any
membership interests of, or any other interest in, the Company. The Company does
not have any outstanding or authorized membership interest appreciation, phantom
membership interests, profit participation or similar rights. There are no
voting trusts, member agreements, proxies or other agreements or understandings
in effect with respect to the voting or transfer of any of the Membership
Interests.

 

Section 2.04         Company Subsidiaries.      The Company does not own,
directly or indirectly, any equity or long-term debt securities of any Person.

 

5 

 

 

Section 2.05         No Conflicts; Consents. The execution, delivery and
performance by Seller Party of this Agreement and the other Transaction
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of limited partnership or incorporation (as may be the case),
by-laws or other organizational documents of Seller Party or the Company; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller Party or the Company; (c) require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Seller Party or the Company is a party or
by which Seller Party or the Company is bound or to which any of their
respective properties and assets are subject (including any Material Contract);
or (d) result in the creation or imposition of any Encumbrance other than
Permitted Encumbrances on any properties or assets of the Company. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Seller Party or the
Company in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 2.06         Brokers. Seller Party has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

 

Section 2.07         Bankruptcy. There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or, to Seller Party’s
Knowledge, threatened against Seller Party or Company.

 

Section 2.08         Legal Proceedings; Governmental Orders. Except as set forth
in Schedule 2.08 of the Disclosure Schedules, there are no lawsuits (other than
lawsuits of general applicability to the oil and gas industry), actions,
proceedings or governmental investigations or inquiries pending, or to Seller
Party’s Knowledge, threatened (a) against or by the Company or affecting any of
its properties or Assets (or by or against Seller Party or any Affiliate thereof
and relating to the Company); (b) against or by the Company, Seller Party or any
Affiliate of Seller Party that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement; or (c) against
any current or former employee of the Company arising out of such employee’s
affiliation with the Company.

 

Section 2.09         Taxes.

 

(a)          The Company is a disregarded entity for income Tax purposes. As of
the date of this Agreement, the Seller has filed all required Tax Returns, and
will file all required Tax Returns that are due on or before the Closing Date,
provided however, that the Seller shall not file any Tax Return on or before the
Closing Date without first permitting the Buyer to review any such Tax Return.
All Tax Returns filed by the Seller have been timely filed and were correct and
complete as filed or subsequently amended. All Taxes owed by the Seller or with
respect to the Assets have been timely paid in full.

 

6 

 

  

(b)          The Company or Seller on behalf of the Company has withheld and
paid each Tax required to have been withheld and paid in connection with amounts
paid or owing to any former employee or any current or former independent
contractor, creditor, customer, member or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

 

(c)          No claim has been made by any taxing authority in any jurisdiction
where the Company does not file Tax Returns that it is, or may be, subject to
Tax by that jurisdiction.

 

(d)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of the Company.

 

(e)          There have been no deficiencies asserted, or assessments made,
against the Company as a result of any examinations by any taxing authority.

 

(f)          The Company is not a party to any Action by any taxing authority.
There are no pending or to the Seller’s Knowledge threatened Actions by any
taxing authority.

 

(g)          There are no Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the Assets.

 

(h)          The Company is not a party to, or bound by, any Tax indemnity,
Tax-sharing or Tax allocation agreement.

 

(i)          The Company is not a party to, or bound by, any closing agreement
or offer in compromise with any taxing authority.

 

(j)          No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Company.

 

(k)          The Company has no Liability for Taxes of any Person (other than
the Company) under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, by
Contract or otherwise.

 

(l)          The Company has not agreed to make, nor is it required to make, any
adjustment under Sections 481(a) or 263A of the Code or any comparable provision
of state, local or foreign Tax Laws by reason of a change in accounting method
or otherwise. The Company has not taken any action that could defer a Liability
for Taxes of the Company from any Pre-Closing Tax Period to any Post-Closing Tax
Period.

 

(m)          The Company has not been a “distributing corporation” or a
“controlled corporation” in connection with a distribution described in Section
355 of the Code.

 

(n)          The Company is not, and has not been, a party to, or a promoter of,
a “reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

7 

 

 

Section 2.10         Compliance With Laws; Permits. The Company has complied,
and is now complying, with all Laws applicable to the business, properties or
Assets of the Company (excluding, however, Environmental Laws, which are
addressed in Section 2.11). The Company has not received notice of any actual,
alleged or potential violation of any applicable Law that has not otherwise been
cured to the satisfaction of the Governmental Authority issuing such notice. The
Company holds and has in full force and effect all material Permits and, with
respect to any of the Oil and Gas Properties that are not operated by the
Company, to the Seller Party’s Knowledge, the operator of such Oil and Gas
Properties holds, to the extent legally required, all required Permits (the
“Operator Permits”). The Company is, and their businesses and operations have
been conducted, in compliance in all material respects with the terms of the
Permits, and, to the Seller Party’s Knowledge, there has not occurred any
default under any of the Operator Permits. To the Seller Party’s Knowledge, no
event has occurred or circumstance exists that would reasonably be expected to
constitute or result in the revocation, withdrawal, suspension, cancellation,
modification or termination of any Permit or Operator Permit or to result in any
fine or other enforcement Action. All applications required to have been filed
for the renewal of any Permit that expires on or prior to the Closing Date have
been timely filed with the appropriate Governmental Authorities. Schedule 2.10
of the Disclosure Schedules lists each Permit that terminates or expires within
one hundred twenty (120) days of the date of this Agreement based on notices of
termination or renewal received by the Company.

 

Section 2.11         Environmental Matters. To Seller Party’s Knowledge, the
Company (i) is in material compliance with all Environmental Laws applicable to
the Oil and Gas Assets, (ii) neither such Seller Party nor the Company has
received notice of any violation of, or investigation relating to, any federal,
state or local laws with respect to pollution or protection of the environment
relating to the Oil and Gas Assets and (iii) has obtained all environmental
Permits required in connection with the ownership and operation of the Oil and
Gas Assets, and has complied with and is in material compliance with all such
Permits. There has been no release of any hazardous materials on, at, under, to
or about (i) the Oil and Gas Assets, (ii) any property formerly owned, operated
or leased by Company, during the time of such ownership, operation or lease, or
(iii) any location where hazardous materials from the operations or activities
of Company have come to be located; and no facts, circumstances or conditions
exist with respect to Company or any property currently or formerly owned,
operated or leased by Company that could reasonably be expected to result in
Company incurring any liabilities under Environmental Law.

 

Section 2.12         Payout Balances. There are no Assets that are subject to a
payout schedule that may impact Buyer’s Working Interest or Net Revenue Interest
as set forth on Schedule 2.12 after the Effective Time.

 

Section 2.13         Oil and Gas Leases and Interests.

 

(a)          All Leases are in full force and effect, and Company is not in
default with respect to any of its material obligations thereunder. All rentals,
royalties, overriding royalty interests and other payments due and owing by the
Company under each of the Leases have been timely and accurately paid, except
amounts that are being held in suspense as a result of title issues in
circumstances that do not provide any third party a right to terminate any such
Lease.

 

8 

 

 

(b)          Schedule 2.13(b) of the Disclosure Schedules lists (i) all Wells
owned by the Company, (ii) all Working Interests, all Net Revenue Interests and
mineral interests related thereto, and (iii) the Allocated Value of each Well.
Schedule 2.13(b)(1) of the Disclosure Schedules lists all Leases owned by the
Company. The Company, as applicable, has Defensible Title to the Wells and the
Leases and to the mineral interests set forth on Schedules 2.13(b) and
2.13(b)(1) of the Disclosure Schedules (each, an “Oil and Gas Property” and,
collectively, the “Oil and Gas Properties”). Except as set forth in Schedule
2.08 of the Disclosure Schedules, there are no Actions pending or, to Seller
Party's Knowledge, threatened that, if determined adversely to the Company,
would result in a discrepancy between (A) all Working Interests, all Net Revenue
Interests and mineral interests related thereto and (B) all Working Interests,
all Net Revenue Interests and mineral interests related thereto stated in
Schedule 2.13(b) for such Wells.

 

(c)          There are no obligations of the Company (other than implied
obligations under Leases concerning protection from drainage and further
development that are customary in the oil and gas industry) that require the
drilling of additional wells or other material development operations in order
to earn or to continue to hold all or any portion of the Oil and Gas Properties,
and the Company has not been advised in writing by a lessor of any requirements
or demands to drill additional wells on any of the Oil and Gas Properties, which
requirements or demands have not been resolved.

 

(d)          There are no preferential rights to purchase all or any portion of
the Oil and Gas Properties that are triggered by the Transactions.

 

Section 2.14         Undisclosed Liabilities. Except as otherwise disclosed in
Schedule 2.14 of the Disclosure Schedules, the Company does not have any
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except those which have been
incurred in the ordinary course of business consistent with past practice and
which are not, individually or in the aggregate, material in amount.

 

Section 2.15         Absence of Certain Changes, Events and Conditions. Since
December 31, 2014, and other than in the ordinary course of business consistent
with past practice and/or except as disclosed in Schedule 2.15 of the Disclosure
Schedules, there has not been, with respect to the Company, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          amendment of the organizational documents of the Company;

 

(c)          split, combination or reclassification of any membership interests
of the Company;

 

(d)          issuance, sale or other disposition of any of the Company’s
membership interests or other equity interest, or grant of any options, warrants
or other rights to purchase or obtain (including upon conversion, exchange or
exercise) the Company’s membership interests or other equity interests; 

 

9 

 

 

(e)          declaration or payment of any dividends or distributions on or in
respect of the Company’s capital membership interests or redemption, purchase or
acquisition of the Company’s membership interests or other equity interests;

 

(f)          material change in the Company’s cash management practices and its
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(g)          entry into any Contract that would constitute a Material Contract;

 

(h)          incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current Liabilities incurred in the ordinary
course of business consistent with past practice;

 

(i)          transfer, assignment, sale or other disposition of any of the
Assets or cancellation of any debts or entitlements;

 

(j)          material damage, destruction or loss (whether or not covered by
insurance) to its property;

 

(k)          any capital investment in, or any loan to, any other Person;

 

(l)          acceleration, termination, material modification to or cancellation
of any material Contract (including, but not limited to, any Material Contract)
to which the Company is a party or by which it is bound;

 

(m)          any material capital expenditures;

 

(n)          imposition of any Encumbrance upon the Company’s properties,
membership interests or Assets, tangible or intangible;

 

(o)          grant of any bonuses, whether monetary or otherwise, or any general
wage, salary or compensation increases in respect of its officers;

 

(p)          entry into or termination of any employment agreement or collective
bargaining agreement, written or oral, or modification of the terms of any such
existing agreement;

 

(q)          any loan to, or entry into any other transaction with, any of its
officers;

 

(r)          entry into a new line of business or abandonment or discontinuance
of existing lines of business;

 

10 

 

 

(s)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(t)          purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of One Hundred Thousand
Dollars ($100,000.00) individually (in the case of a lease, per annum) or Five
Hundred Thousand Dollars ($500,000.00) in the aggregate (in the case of a lease,
for the entire term of the lease, not including any option term), except for
purchases of inventory or supplies in the ordinary course of business consistent
with past practice;

 

(u)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(v)         adoption, amendment, modification or termination of any bonus,
profit sharing, incentive, severance, retention, change in control or other
plan, Contract or commitment for the benefit of any of its officers (or any such
action taken with respect to any other Benefit Plan);

 

(w)          action by the Company to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax Liability or reducing any Tax asset of Buyer in
respect of any Post-Closing Tax Period;

 

(x)          reduction or write-down by the Company in the reserve estimated for
the Leases;

 

(y)          any termination or entering into any hedging positions (including
fixed price controls, collars, swaps, caps, hedges and puts); or

 

(z)          any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

Section 2.16         Material Contracts.

 

(a)          Schedule 2.16 of the Disclosure Schedules lists each of the
following Contracts of the Company (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any real property
(including without limitation, brokerage Contracts) listed or otherwise
disclosed in Schedules 2.13(b) and 2.13(b)(1) of the Disclosure Schedules, being
“Material Contracts”):

 

(i)          each Contract of the Company involving aggregate consideration in
excess of Fifty Thousand Dollars ($50,000.00) and which, in each case, cannot be
cancelled by the Company without penalty or without more than sixty (60) days’
notice;

 

11 

 

 

(ii)         all Contracts that require the Company to purchase its total
requirements of any product or service from a third party or that contain “take
or pay” provisions;

 

(iii)        all Contracts that provide for the indemnification by the Company
of any Person or the assumption of any Tax, environmental or other Liability of
any Person;

 

(iv)        all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)         all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which the Company is a party;

 

(vi)        all Contracts with independent contractors or consultants (or
similar arrangements) to which the Company is a party and which are not
cancellable without penalty or without more than thirty (30) days’ notice;

 

(vii)       except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees) of the
Company;

 

(viii)      all Contracts with any Governmental Authority to which a the Company
is a party;

 

(ix)         all Contracts that limit or purport to limit the ability of the
Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(x)          any Contracts to which the Company is a party that provide for any
joint venture, partnership or similar arrangement by the Company;

 

(xi)         all Contracts between or among the Company on the one hand and
Seller Party or any Affiliate of Seller (other than the Company ) on the other
hand;

 

(xii)        all Oil and Gas Contracts;

 

(xiii)       all Contracts granting preferential rights to purchase any Lease;

 

(xiv)      all tax partnerships to which the Company is a party or to which any
of its Assets are bound; and

 

(xv)       any other Contract that is material to the Company and not previously
disclosed pursuant to this Section 2.16.

 

12 

 

 

(b)           Each Material Contract is valid and binding on the Company and, to
the Seller Party’s Knowledge, the other party thereto, in accordance with its
terms and is in full force and effect. None of the Company or, to Seller Party’s
Knowledge, any other party thereto, is in breach of or default under (or is
alleged to be in breach of or default under), in any material respect, or has
provided or received any notice of any intention to terminate, any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.

 

Section 2.17         Title to Assets; Real Property.

 

(a)          Schedule 2.17 of the Disclosure Schedules is a list of all items of
real or tangible personal property owned or held by the Company with a value of
Fifty Thousand Dollars ($50,000.00) or more or that are otherwise material to
the operations of the Company, other than the Oil and Gas Properties.

 

(b)          Other than the Oil and Gas Properties, all leases and other
agreements pursuant to which the Company leases or otherwise acquires or obtains
operating rights affecting any real or personal property are in good standing,
valid and effective, and all rentals and other payments due by the Company to
any lessor under any such leases or other agreements have been timely paid by
the Company.

 

(c)          All material operating equipment of the Company is in good
operating condition and in a state of reasonable maintenance and repair,
ordinary wear and tear excepted, and suitable for the purposes for which such
equipment was constructed, obtained or currently being used.

 

Section 2.18         Condition and Sufficiency of Facilities. Except as set
forth in Schedule 2.18 of the Disclosure Schedules, the buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company, including the Facilities, are
structurally sound, are in good operating condition and repair, and are adequate
for the uses to which they are being put, and none of such buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property, including Facilities, is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property, including Facilities, currently owned or leased by the Company,
together with all other properties and Assets of the Company, are sufficient for
the continued conduct of the Company’ business after the Closing in
substantially the same manner as conducted prior to the Closing and constitute
all of the rights, property and assets necessary to conduct the business of the
Company as currently conducted.

 

13 

 

 

Section 2.19         Employee Benefit Matters. The Company has no employees and
no “employee benefit plan”, as such term is defined in Section 3(3) of ERISA,
and no other benefit, retirement, employment, compensation (including deferred
compensation), bonus, incentive, equity, membership interests option, restricted
membership interests, membership interests appreciation right, phantom equity,
change in control, severance, vacation, paid time off, fringe-benefit and other
similar agreement, plan, policy, program or other arrangement, that is
sponsored, maintained or contributed to by the Company, whether or not reduced
to writing, in effect and covering one or more former employees and the
beneficiaries and dependents of any such former employee of the Company, or with
respect to which the Company has any liability (contingent or otherwise)
(collectively, the “Benefit Plans”).

 

(a)          No event has occurred and no condition exists that could reasonably
be expected to subject the Company to any material Tax, fine, lien, penalty or
other liability imposed by ERISA or the Code. No non-exempt “prohibited
transaction” (as that term is defined under Section 406 of ERISA and Section
4975 of the Code) has occurred with respect to any Benefit Plan.

 

(b)          Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will (i) entitle any former employee
or current or former service provider of the Company to any severance or other
payment (including golden parachute) under any Benefit Plan or (ii) cause any
amounts payable under any Benefit Plan to fail to be deductible for federal
income tax purposes by virtue of Section 280G of the Code.

 

(c)          There have been no acts or omissions by the Company under Section
409A or Section 457A of the Code for which the Company may be liable with
respect to a nonqualified deferred compensation plan (within the meaning of
Section 409A or Section 457A of the Code).

 

Section 2.20         Employment Matters. There are no employees of the Company.
All wages, compensation, commissions, bonuses, reimbursements, severance
payments and other amounts due and payable to former employees or current or
former consultants, or contractors of the Company for services performed on or
prior to the date hereof have been paid in full and there are no outstanding
agreements, understandings or commitments of the Company with respect to such
payments.

 

(a)          The Company is not a party to, or bound by, any collective
bargaining or other Contract with a labor organization.

 

(b)          The Company is and has been in compliance in all material respects
with (i) all applicable Laws pertaining to employment and employment practices,
including all Laws relating to labor relations and collective bargaining, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, health
and safety, workers’ compensation, leaves of absence, unemployment insurance and
the payment of withholding or payroll taxes and (ii) all obligations under any
employment agreement, consulting agreement, severance agreement, collective
bargaining agreement or any similar employment or labor-related agreement or
understanding. All individuals characterized and treated by the Company as
consultants or contractors are properly treated as independent contractors under
all applicable Laws. There are no Actions against the Company pending or which
have been resolved within the past three (3) years, or to the Seller Party’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any former employee
or current or former consultant or independent contractor of the Company,
including, without limitation, any claim relating to the issues set forth in (i)
and (ii) above or any other employment related matter arising under applicable
Laws.

 

14 

 

  

(c)          No executive officer of the Company is subject to any noncompete,
nonsolicitation, nondisclosure, confidentiality, employment, consulting or
similar agreement relating to, affecting or in conflict with the present or
proposed business activities of the Company and, to Seller Party’s Knowledge, no
executive officer of the Company has taken steps or is otherwise planning to
terminate his or her employment with the Company for any reason (or no reason),
including the consummation of the transactions contemplated by this Agreement.

 

(d)          During the preceding three years, the Company has not effectuated a
“plant closing” or “mass layoff” (as defined in the WARN Act) affecting any site
of employment or one or more facilities or operating units within any site of
employment or facility. No former employee of the Company has experienced an
“employment loss” as defined by the WARN Act or any similar applicable Law,
requiring notice to employees in the event of a closing or layoff, within the
past ninety (90) days.

 

Section 2.21         Indebtedness. The Company has no Indebtedness.

 

Section 2.22        Books and Records. The minute books and stock record books
of the Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices.
The minute books of the Company contain accurate and complete records of all
meetings and material actions taken by written consent of, the shareholders,
members, the board of directors or managers and any committees thereof of the
Company, and no meeting, or material action taken by written consent, of any
such shareholders, members, board of directors, managers or committee thereof
has been held for which minutes have not been prepared and are not contained in
such minute books. At the Closing, all of those books and records will be in the
possession of the Company.

 

Section 2.23        Outstanding Capital Commitments. Except as set forth on
Schedule 2.23 of the Disclosure Schedules, as of the date of this Agreement,
there are no currently outstanding and effective authorizations for expenditures
with respect to the Oil and Gas Assets that would require the Company to make or
incur capital expenditures.

 

Section 2.24         Financial and Product Hedging Contracts. Except as set
forth on Schedule 2.24, Company has no outstanding financial and product hedging
contracts (including fixed price controls, collars, swaps, caps, hedges and
puts).

 

Section 2.25         Insurance. Schedule 2.25 of the Disclosure Schedules lists
and briefly describes each insurance policy maintained by the Company (the
“Insurance Policies”) and sets forth the date of expiration of each such
Insurance Policy. The Company has made available to Buyer complete and correct
copies of the Insurance Policies listed on Schedule 2.25 of the Disclosure
Schedules. Neither the Company nor Seller Party has received or has notice of
pending or threatened termination or substantial premium increases with respect
to any Insurance Policy, and the Company is in compliance in all material
respects with all terms and conditions contained therein. Except as set forth on
Schedule 2.25 of the Disclosure Schedules, all Insurance Policies will be in
full force and effect immediately after the Closing.

 

15 

 

  

Section 2.26         Proprietary Rights. The Company has ownership of, or
sufficient rights to use, all trademarks, copyrights, patents and other
intellectual property necessary in their respective business. To the Seller
Party’s Knowledge, the operation of the respective business of the Company does
not infringe any patent, copyright, trademark or other intellectual property
rights of others, and, the Company has not received any notice from any third
party of any such alleged infringement by the Company. The Company owns no
issued patents, pending patent applications, registered copyrights, registered
trademarks or other formal intellectual property rights other than such common
law trademark rights that the Company may have with respect to its name. To the
Seller Party’s Knowledge no other Person is infringing upon or misappropriating
any intellectual property of the Company.

 

Section 2.27         Powers of Attorney, Authorized Signatories, Registered
Agents. Schedule 2.27 of the Disclosure Schedules lists (i) the names and
addresses of all Persons holding powers of attorney on behalf of the Company,
(ii) the names of all banks and other financial institutions in which the
Company currently has one or more bank accounts or safe deposit boxes, along
with the account numbers and the names of all Persons authorized to draw on such
accounts or to have access to such safe deposit boxes, and (iii) all registered
agents of the Company by jurisdiction.

 

Section 2.28         Related Party Transactions. No officer or manager of the
Company owns or holds, directly or indirectly, any controlling interest in, or
is an officer, director, manager, employee or consultant of any Person that is a
competitor (other than a Person that is an Affiliate of Buyer), lessor, lessee,
customer or supplier of the Company. No officer, member, or manager of the
Company (i) has any claim, charge, Action or cause of action against the
Company, (ii) has made, on behalf of the Company, any payment or commitment to
pay any commission, fee or other amount to, or to purchase or obtain or
otherwise contract to purchase or obtain any goods or services from, any other
Person of which any member owning more than three percent (3%) of the
outstanding membership interests of the Company or any officer or manager of the
Company is a partner, member or stockholder, (iii) has an outstanding loan or
other indebtedness to the Company, and (iv) has any interest in any property,
real or personal, tangible or intangible, used in or pertaining to the business
of the Company.

 

Section 2.29         Disclosure Schedules. Any fact, circumstance or matter
disclosed on any of the schedules to this Agreement shall be deemed to qualify
each and all of Seller's representations and warranties to the extent that it is
readily apparent that such fact, circumstance or matter disclosed on such
schedule is applicable to such other representation or warranty and, if such
requirement is satisfied, Buyer shall not be entitled to claim that any such
fact, circumstance or matter constitutes a breach of any of Seller's
representations or warranties contained herein.

 

16 

 

 

ARTICLE III
Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date as follows:

 

Section 3.01         Organization and Authority of Buyer. Buyer is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware; and the general partner of Buyer is duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Buyer has full limited partnership power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy or other similar Laws affecting the rights and remedies
of creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).
When each other Transaction Document to which Buyer is or will be a party has
been duly executed and delivered by Buyer (assuming due authorization, execution
and delivery by each other party thereto), such Transaction Document will
constitute a legal and binding obligation of Buyer enforceable against it in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

Section 3.02         No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
limited partnership, by-laws or other organizational documents of Buyer; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, except for such filings as may be required under applicable
Securities and Exchange Commission and NYSE regulations.

 

Section 3.03         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

17 

 

 

Section 3.04         Bankruptcy. There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or, to the knowledge of
Buyer, threatened against Buyer.

 

Section 3.05         Investment Purpose. Buyer is acquiring the Membership
Interests solely for the purpose of investment and not with a view to, or for
offer or sale in connection with, any distribution thereof. Buyer acknowledges
that the Membership Interests are not registered under the Securities Act and
that the Membership Interests may not be transferred or sold except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities Laws and regulations, as
applicable. Buyer is an experienced oil and gas company and experienced in oil
and gas operations. Buyer has entered into this Agreement on the basis of its
own independent judgment and analysis. Buyer is in the business of purchasing
and owning oil and gas properties. In acquiring the Membership Interests, Buyer
is acting in the conduct of its own business and not under any specific
contractual commitment to any third party, or any specific nominee agreement
with any third party, to transfer to, or to hold title on behalf of, such third
party, with respect to all or any part of the Membership Interests.

 

Section 3.06         Sufficiency of Funds. Buyer will have at the Closing all
funds necessary to pay the Preliminary Purchase Price and any other amounts
contemplated by this Agreement. Buyer's ability to consummate the transactions
contemplated hereby is not contingent on its ability to secure financing or to
complete any public or private placement of securities prior to or upon Closing.

 

Section 3.07         Legal Proceedings. There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Section 3.08         Disclaimer of Representations and Warranties.

 

(a)          BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
THE ASSETS OWNED BY THE COMPANY, EXPRESS OR IMPLIED OTHER THAN AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, RELATING TO THE
CONDITION OF ANY REAL OR IMMOVABLE PROPERTY, PERSONAL OR MOVABLE PROPERTY,
EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES CONSTITUTING PART OF THE ASSETS
INCLUDING, WITHOUT LIMITATION: (i) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY; (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; (iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS; (iv) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE;
(v) ANY IMPLIED OR EXPRESS WARRANTY, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT; (vi) ANY
IMPLIED WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, NATURALLY OCCURRING RADIOACTIVE
MATERIAL OR ASBESTOS, OR PROTECTION OF THE ENVIRONMENT OR HEALTH. EXCEPT FOR
BUYER'S REMEDIES WITH RESPECT TO ADVERSE ENVIRONMENTAL CONDITIONS AS PROVIDED IN
ARTICLE VI HEREIN, IT IS THE EXPRESS INTENTION OF BUYER AND SELLER THAT THE REAL
OR IMMOVABLE PROPERTY, PERSONAL OR MOVABLE PROPERTY, EQUIPMENT, INVENTORY,
MACHINERY AND FIXTURES OWNED BY THE COMPANY SHALL REMAIN IN THEIR PRESENT
CONDITION AND STATE OF REPAIR. BUYER REPRESENTS TO SELLER THAT BUYER WILL MAKE
OR CAUSE TO BE MADE SUCH INSPECTIONS WITH RESPECT TO THE REAL OR IMMOVABLE
PROPERTY, PERSONAL OR MOVABLE PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES AS BUYER DEEMS APPROPRIATE AND, EXCEPT FOR BUYER'S REMEDIES WITH
RESPECT TO ADVERSE ENVIRONMENTAL CONDITIONS AS PROVIDED IN ARTICLE VI HEREIN,
BUYER WILL ACCEPT MEMBERSHIP INTERESTS OF THE COMPANY WITH KNOWLEDGE THAT THE
ASSETS OF THE COMPANY WILL REMAIN IN THEIR PRESENT CONDITION AND STATE OF
REPAIR.

18 

 

  

(b)          SELLER HEREBY EXPRESSLY NEGATES AND DISCLAIMS, AND BUYER HEREBY
WAIVES AND ACKNOWLEDGES THAT SELLER HAS NOT MADE, ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, RELATING TO: (i) THE ACCURACY, COMPLETENESS OR
MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED TO BUYER BY OR ON BEHALF OF SELLER; OR (ii) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, GEOLOGICAL OR GEOPHYSICAL DATA OR
INTERPRETATIONS, OR THE QUALITY, QUANTITY, RECOVERABILITY OR COST OF RECOVERY.

 

ARTICLE IV
Covenants

 

Section 4.01          Conduct of Business Prior to the Closing.

 

(a)          From the date hereof until the Closing, except as otherwise
provided in this Agreement or consented to in writing by Buyer (which consent
shall not be unreasonably withheld or delayed), Seller and the Company shall (x)
conduct the business of the Company in the ordinary course of business
consistent with past practice; and (y) use their reasonable best efforts to
maintain and preserve intact the current organization, business and franchise of
the Company and to preserve the rights, franchises, goodwill and relationships
of its customers, lenders, suppliers, regulators and others having business
relationships with the Company. Without limiting the foregoing, from the date
hereof until the Closing Date, Seller and Company shall:

 

19 

 

  

(i)          pay their debts, Taxes and other obligations when due, provided
however, that the Company shall not file any Tax Return on or before the Closing
Date without first permitting the Buyer to review any such Tax Return;

 

(ii)         maintain the properties and Assets owned, operated or used by the
Company, including the Oil and Gas Properties, in the same condition as they
were on the date of this Agreement, subject to reasonable wear and tear;

 

(iii)        defend and protect their properties and Assets from infringement or
usurpation;

 

(iv)        perform all of their obligations under all Contracts relating to or
affecting its properties, Assets or business;

 

(v)         maintain their books and records in accordance with past practice;

 

(vi)        comply in all material respects with all applicable Laws;

 

(vii)       not (A) declare, set aside or pay any dividends on, or make any
other distributions (whether in cash, membership interests, property or
otherwise) in respect of, any of the Company’s membership interests or other
equity interests (other than cash dividends in the ordinary course of business
consistent with past practice), (B) effect any reorganization or
recapitalization or split, combine or reclassify any of its membership interests
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for the membership interests, or (C) directly or
indirectly offer to or purchase, redeem, retire or otherwise acquire any
membership interests or any other rights, warrants or options to acquire any
such membership interests or other securities;

 

(viii)      not offer, issue, deliver, sell, grant, pledge, transfer or
otherwise encumber or dispose of or subject to any Encumbrance or limitation on
voting rights (A) any membership interests of the Company, (B) any securities
convertible into or exchangeable for, or any options, warrants, commitments or
rights of any kind to acquire, any such membership interests, voting securities
or convertible or exchangeable securities or (C) any “phantom” membership
interests, “phantom” membership interests rights, membership interests
appreciation rights or membership interests-based performance units;

 

(ix)         not take or permit any action that would cause any of the changes,
events or conditions described in Section 2.15 to occur, including incurring,
assuming or guaranteeing any indebtedness for borrowed money (except unsecured
current Liabilities incurred in the ordinary course of business consistent with
past practice);

 

(x)          use commercially reasonable efforts to operate in all material
respects in the ordinary course of business and in material compliance with all
applicable Laws, maintain insurance as now in force with respect to the Oil and
Gas Properties (unless simultaneously with the cancellation or lapse of any such
insurance obtain replacement policies providing equal or greater coverage under
the terminated or lapsed policies for substantially similar premiums and on
substantially similar terms and conditions) and pay or cause to be paid all
costs and expenses incurred in connection therewith promptly when due;

 

20 

 

 

(xi)         not (A) grant to any officer of the Company any increase in
compensation or pay any officer of the Company any bonus or other benefit, (B)
establish, adopt, enter into, amend or terminate (1) any bonus, severance,
retention, profit sharing or other benefit or welfare plan, (2) any employment,
change in control, retention or similar agreement or (3) any collective
bargaining agreement, or other labor union agreement or (C) create any Benefit
Plan, collective bargaining agreement or other labor union agreement or (D)
grant any severance or termination pay;

 

(xii)        not commit to participate in the drilling of any new well without
advance written consent of Buyer;

 

(xiii)       not make or commit to other new (i.e., operations not existing as
of the date hereof) operations on their respective Oil and Gas Properties the
cost of which is in excess of Fifty Thousand Dollars ($50,000.00) (other than in
case of emergency or as may otherwise be required to prevent injury or damage to
Persons, property or the environment or to comply with applicable Law or any
Material Contract), net to the Company’s interests, in any single instance,
without the advance written consent of Buyer, which consent or non-consent must
be given by Buyer within the lesser of (x) ten (10) days of Buyer’s receipt of
the notice from the Company or (y) three-fourths (3/4) of the applicable notice
period within which the Company is contractually obligated to respond to third
parties to avoid a deemed election by the Company regarding such operation, as
specified in the Company’s notice to Buyer requesting such consent, and any
failure by Buyer to consent or non-consent within such specified period shall be
deemed to be a consent by Buyer;

 

(xiv)      use commercially reasonable efforts to maintain and keep their Oil
and Gas Properties and any Permits related to the Oil and Gas Properties in full
force and effect, except where such failure is due to the failure to participate
in an operation that Buyer does not timely approve;

 

(xv)       not increase the rate of production with respect to any Well except
increases in the ordinary course of business;

 

(xvi)      not grant or create any preferential right or consent with respect to
their Oil and Gas Properties or enter into or extend or expand any area of
mutual interest agreement or similar agreement that would be binding on the
Company or Buyer after Closing;

 

(xvii)     not enter into any Hydrocarbon sales, supply, exchange, processing or
transportation Contract with respect to any applicable Oil and Gas Property that
is not terminable without penalty or detriment on notice of sixty (60) days or
less;

 

(xviii)    not voluntarily relinquish their respective position as an operator
with respect to any applicable Oil and Gas Property;

 

21 

 

 

(xix)       not enter into any Material Contract or renewal of, modification to
or amendment to, or terminate any Material Contract, or waive, delay the
exercise of, assign or release any material rights or claims thereunder, except
as otherwise permitted above in this Section 4.01, or enter into or amend in any
material manner any agreement or commitment with any former or present officer
of the Company, or with any Affiliate of any of the foregoing Persons, except as
otherwise contemplated in this Agreement;

 

(xx)        not make or commit to make any capital expenditures or issue any new
“authorization for expenditure,” in either case in excess of Fifty Thousand
Dollars ($50,000.00) or make or commit to make any individual operating
expenditure in excess of Fifty Thousand Dollars ($50,000.00) without advance
written consent of Buyer;

 

(xxi)       unless requested to do so by Buyer, not terminate or enter into any
new financial or product hedging contracts (including fixed price controls,
collars, swaps, caps, hedges and puts); or

 

(xxii)      not commit to do any of the foregoing.

 

Notwithstanding the foregoing, Buyer’s consent shall not be required for actions
that the Company reasonably believes to be necessary or advisable to avert or
reduce imminent danger to the life or health of any Person or Persons, to
prevent or mitigate any imminent material violation of Environmental Laws,
including any Release or threatened Release of materials of environmental
concern, or to prevent or mitigate any imminent loss of or damage to any
material Facilities or other property of the Company and for which action or
actions, time is of the essence. The Company shall notify Buyer promptly after
taking any such action.

 

(b)          The Company shall report periodically to Buyer regarding the status
of its business, operations and financial condition, such reporting to include
any changes in production, transportation or processing imbalances with respect
to the Oil and Gas Properties.

 

Section 4.02         Notice of Certain Events.

 

(a)          From the date hereof until the Closing, each of Buyer, the Company
and Seller shall promptly notify the other in writing of:

 

(i)          any fact, circumstance, event or action the existence, occurrence
or taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by either Party hereunder not being true and correct, or (C) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Article VII to be satisfied;

 

(ii)         any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(iii)        any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and

 

22 

 

 

(iv)        any Actions commenced or, to a Party’s knowledge, threatened
against, relating to or involving or otherwise affecting the Party that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to this Agreement or that relates to the consummation of the
transactions contemplated by this Agreement.

 

(b)          In the event that a Party delivers notice to another Party of an
event that has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, such event shall not constitute a
Material Adverse Effect provided that it is cured by the notifying Party no
later than ten (10) days after notice of such event is provided to the other
Party.

 

(c)          A Party’s receipt of information pursuant to this Section 4.02
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by a Party in this Agreement and shall not be deemed
to amend or supplement the Disclosure Schedules.

 

Section 4.03         Access to Assets, Personnel and Information. From the date
hereof until the Closing, the Company shall afford to Buyer and its
Representatives full and complete access, to the extent permitted by applicable
privacy Laws, including during extended business hours but in such manner as
will not materially interfere with the conduct of business of the Company
(except as contemplated by this Agreement), to all of the Assets, properties,
books and records (including for the avoidance of doubt, the member minutes),
Contracts, Facilities, audit and Tax work papers, information systems and
computer networks, and payroll records of the Company (including access to the
Oil and Gas Properties to conduct an environmental and regulatory assessment
(the “Environmental Diligence Review”), if requested by Buyer, pursuant to
Section 6.01 below), to any of the officers, members, personnel and professional
advisors of the Company and to any of the material suppliers, operators,
partners and customers of the Company and shall, upon reasonable request,
furnish promptly to Buyer a copy of any file, book, record, Contract, Permit,
correspondence, or other written information, document or data concerning the
Company (or any of their respective assets) that is within the possession of the
Company; provided, however, Buyer shall repair any damages to the Assets
resulting from such inspections and BUYER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS SELLER AND ITS PARTNERS, SUBSIDIARIES AND AFFILIATES AND ITS AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND
ALL LOSSES OR CAUSES OF ACTION ARISING FROM THE INSPECTION OF THE ASSETS BY
BUYER OR ITS CONTRACTORS, AGENTS, CONSULTANTS OR REPRESENTATIVES, INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR PROPERTY DAMAGES, PERSONAL INJURIES OR DEATH,
UNLESS SUCH LOSSES OR CAUSES OF ACTION ARE CAUSED BY THE COMPANY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 4.04         Pre-Closing Covenants and Agreements of Buyer. Buyer
covenants and agrees with Seller that Buyer shall maintain its status as a
limited partnership and shall assure that as of the Closing Date it will not be
under any material partnership or contractual restriction that would prohibit or
delay the timely consummation of the transaction contemplated herein.

 

23 

 

 

Section 4.05         Confidentiality. From and after the Closing, Seller shall,
and shall cause its Affiliates to, hold, and shall use its reasonable best
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Company, except
to the extent that Seller can show that such information (a) is generally
available to and known by the public through no fault of Seller, any of its
Affiliates or their Representatives; or (b) is lawfully acquired by Seller, any
of its Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, then Seller
shall promptly notify the Buyer in writing and shall disclose only that portion
of such information which the Seller is advised by its counsel in writing is
legally required to be disclosed, provided that the Seller shall use its
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.

 

Section 4.06         Governmental Approvals and Consents.

 

(a)          Each Party hereto shall, as promptly as possible, (i) make, or
cause or be made, all filings and submissions required under any Law applicable
to such Party or any of its Affiliates; and (ii) use its reasonable best efforts
to obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents. Each
Party shall cooperate fully with the other Party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
Parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b)          Without limiting the generality of the Parties’ undertakings
pursuant to subsection (a) above, each of the Parties hereto shall use all
reasonable best efforts to:

 

(i)          respond to any inquiries by any Governmental Authority regarding
any matters with respect to the transactions contemplated by this Agreement or
any agreement or document contemplated hereby any Transaction Document;

 

(ii)         avoid the imposition of any order or the taking of any action that
would restrain, alter or enjoin the transactions contemplated by this Agreement
or any agreement or document contemplated hereby; and

 

(iii)        in the event any Governmental Order adversely affecting the ability
of the Parties to consummate the transactions contemplated by this Agreement or
any agreement or document contemplated hereby has been issued, to have such
Governmental Order vacated or lifted.

 

24 

 

 

(c)          If any consent, approval or authorization necessary to preserve any
right or benefit under any Contract to which the Company is a party is not
obtained prior to the Closing and Buyer waives such necessary consent, approval
or authorization, Seller shall, subsequent to the Closing, cooperate with Buyer
and the Company in attempting to obtain such consent, approval or authorization
as promptly thereafter as practicable. If such consent, approval or
authorization cannot be obtained, Seller shall use its reasonable best efforts
to provide the Company with the rights and benefits of the affected Contract for
the term thereof, and, if Seller provides such rights and benefits, the Company
shall assume all obligations and burdens thereunder.

 

Section 4.07         Closing Conditions. From the date hereof until the Closing,
each Party hereto shall use its commercially reasonable efforts to take such
actions as are necessary to expeditiously satisfy the closing conditions set
forth in Article VII hereof.

 

Section 4.08         Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), no Party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.

 

Section 4.09         Resignations of Officers. Effective upon the Closing, all
officers of the Company shall resign and the Company shall terminate their
signature authority with respect to all Company bank accounts.

 

Section 4.10         Transaction Expenses. Seller shall take all actions
necessary to ensure that the Company does not incur any fees or expenses in
connection with the Transactions, including fees and expenses of counsel,
advisors, brokers, investment banks, accountants, actuaries or experts engaged
by or on behalf of the Seller. To the extent that the Company incurs any such
expenses notwithstanding the foregoing commitment, the Seller shall indemnify
and hold harmless the Company from such expenses, and shall promptly reimburse
the Company for the same.

 

Section 4.11         Further Assurances. Following the Closing, each of the
Parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE V
Title Matters

 

Section 5.01         Title Due Diligence. From the date hereof until no later
than three (3) days prior to the Closing Date, Buyer may conduct, at its sole
cost, such title examinations and investigations (the “Title Diligence Review”)
as it may in its sole discretion choose to conduct to determine if any Title
Defects exist.

 

25 

 

 

Section 5.02         Definitions.

 

(a)          The term “Title Defect” as used herein shall mean any encumbrance
or defect in Company’s title to the Leases that renders Company’s title to the
Leases to be less than Defensible Title.

 

(b)          The term “Defensible Title” shall mean such title held by each
Company on the Effective Time which, except for and subject to the Permitted
Encumbrances: (i) entitles Company to receive its ownership share as to each Oil
and Gas Property of not less than the Net Revenue Interest set forth on Schedule
2.13(b) of the Products produced and saved from such Oil and Gas Property for
the life of such Oil and Gas Property; (ii) entitles Company to the number of
Net Acres for an Oil and Gas Property as is set forth for such Oil and Gas
Property on Schedule 2.13(b)(1); (iii) obligates Company to bear its ownership
share of costs and expenses relating to the drilling, maintenance, development,
operation and plugging and abandonment of an Oil and Gas Property in an amount
not greater than the Working Interest set forth on Schedule 2.13(b) for such Oil
and Gas Property (unless there is a proportionate increase in the corresponding
Net Revenue Interest) for the life of such Oil and Gas Property; and (iv) is
free and clear of liens, encumbrances and defects.

 

(c)          The term “Permitted Encumbrances”, as used herein, means:

 

(i)          lessors' royalties, overriding royalties, unitization and pooling
designations and agreements, reversionary interests and similar burdens that do
not reduce the Net Revenue Interest for any Oil and Gas Property below that
shown on Schedule 2.13(b) for such Oil and Gas Property or increase the Working
Interest for any Oil and Gas Property above that set forth on Schedule 2.13(b)
for such Oil and Gas Property without a proportionate increase in the
corresponding Net Revenue Interest;

 

(ii)         third party consents required for the transfer of the Membership
Interests and/or change of control over the Oil and Gas Properties which (A) are
obtained prior to the Closing, (B) are not Hard Consents, or (C) are required
consents, notices to, filings with or other actions by governmental entities
which are customarily obtained post-Closing;

 

(iii)        preferential rights to purchase all or any portion of the Oil and
Gas Properties that are not triggered by the Transactions;

 

(iv)        easements, rights-of-way, servitudes, licenses and permits on, over,
across or in respect of any of the Oil and Gas Properties not materially
interfering with the operation, exploration, development, value or use of any
Assets;

 

(v)         materialmen's, mechanics', repairmen's, employees', contractors',
operators', tax and other similar liens or charges arising in the ordinary
course of business incidental to the construction, maintenance or operation of
any of the Oil and Gas Properties (A) if they have not been filed pursuant to
law, or (B) if filed, they have not yet become due and payable and payment; and

 

26 

 

 

(vi)        any other liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects or irregularities of any kind whatsoever
affecting the Oil and Gas Assets that (X) do not materially reduce the value of
or materially interfere with the use, ownership or operation of the Oil and Gas
Assets subject thereto or affected thereby, (Y) would be accepted by a
reasonably prudent purchaser engaged in the business of owning and operating oil
and gas properties, (Z) do not prevent Company from receiving the proceeds of
production, and (iv) do not operate to: (A) reduce the Net Revenue Interest for
any Oil and Gas Property below that set forth on Schedule 2.13(b) for such Oil
and Gas Property; (B) increase the Working Interest for any Oil and Gas Property
above that set forth on Schedule 2.13(b) for such Oil and Gas Property without a
proportionate increase in the corresponding Net Revenue Interest; or (C) reduce
the number of Net Acres for an Oil and Gas Property below the number of Net
Acres set forth for such Oil and Gas Property on Schedule 2.13(b)(1).

 

(d)          The term “Title Benefit” as used herein shall mean any condition
that (i) entitles Company to receive as to an Oil and Gas Property set forth in
Schedule 2.13(b) a greater Net Revenue Interest than that set forth on Schedule
2.13(b) for such Oil and Gas Property; (ii) obligates Company to bear costs and
expenses relating to the drilling, maintenance, development and operation and
plugging and abandonment of an Oil and Gas Property in an amount less than the
Working Interest set forth in Schedule 2.13(b) for such Oil and Gas Property,
unless there is a proportionate decrease in the corresponding Net Revenue
Interest; or (iii) entitles Company to more Net Acres in an Oil and Gas Property
than those set forth for such Oil and Gas Property on Schedule 2.13(b)(1).

 

(i)          If the alleged Title Defect is based on owning a Net Revenue
Interest in an Oil and Gas Property which is less than the Net Revenue Interest
percentage necessary for the Company to have had Defensible Title in such Oil
and Gas Property, then a downward adjustment to the Purchase Price shall be
calculated by multiplying the Allocated Value set forth on Schedule 2.13(b) for
such Oil and Gas Property by a fraction, the numerator of which is an amount
equal to the Net Revenue Interest percentage necessary for the Company to have
had Defensible Title to such Oil and Gas Property, less the Net Revenue Interest
to which the Company is actually entitled taking such Title Defect into account,
and the denominator of which is the Net Revenue Interest percentage necessary
for the Company to have had Defensible Title to such Oil and Gas Property.

 

(ii)         If the Title Defect is based on owning fewer Net Acres in an Oil
and Gas Property than those represented on Schedule 2.13(b)(1), then the
downward adjustment to the Purchase Price shall be calculated by multiplying the
Allocated Value set forth for such Net Acres on Schedule 2.13(b)(1), by a
fraction, the numerator of which is the number of Net Acres shown on Schedule
2.13(b)(1), for such Oil and Gas Property minus the actual Net Acres owned
within such Oil and Gas Property taking such Title Defect into account, and the
denominator of which is the number of Net Acres shown on Schedule 2.13(b)(1),
for such Oil and Gas Property.

 

(iii)        If the Title Defect is based on a lien upon an Oil and Gas Property
that is liquidated in amount, then the adjustment is the lesser of the amount
necessary to remove such lien from the affected Oil and Gas Property or the
Allocated Value of the affected Oil and Gas Property.

 

27 

 

 

(iv)        If the Title Defect is based on an obligation, burden or liability
upon a Property for which the Buyer’s economic detriment is not liquidated but
can be estimated with reasonable certainty, then, subject to the other
provisions hereof, the adjustment is the lesser of the amount necessary to
compensate Buyer for the adverse economic effect on the affected Oil and Gas
Property or the Allocated Value of the affected Oil and Gas Property.

 

Section 5.03         Title Defect Adjustments. Buyer shall give Seller written
notice of any Title Defects alleged by Buyer at least three (3) days prior to
the Closing Date. Such notice (a “Defect Notice”) shall be in writing and shall
include: (i) a description of each Title Defect; (ii) the Allocated Value of the
Properties affected by each Title Defect; (iii) the amount by which Buyer
believes the Allocated Value of each of such Properties has been reduced because
of each Title Defect, and (iv) documentation or other evidence reasonably
supporting Buyer's assertion of each Title Defect and the reduction in Allocated
Value asserted pursuant to the preceding clause (iii) with respect thereto.
Buyer shall be deemed to have waived all Title Defects of which Seller has not
been given timely notice and all Title Defects that, individually or in the
aggregate, do not meet the requirements set forth in Section 5.03(a) and
5.03(b). All adjustments to the Purchase Price based on Title Defects will be
based on the Allocated Values attributable to the affected Properties. Upon
timely delivery of a Defect Notice under this Section 5.03, Buyer and Seller
will in good faith negotiate the validity of the Title Defect and the amount of
any adjustment to the Purchase Price using the following criteria:

 

(a)           No action (including no adjustment to the Purchase Price) shall be
required under this Article V in respect of any individual Title Defect unless
the value of such Title Defect equals or exceeds a threshold of One Thousand
Five Hundred Dollars ($1,500.00) with respect to an Oil and Gas Property. With
respect to all Title Defects meeting such threshold, no action (including no
adjustment to the Purchase Price) shall be required under this Article V except
and only to the extent that the aggregate value of all such Title Defects and
all timely asserted Adverse Environmental Conditions meeting the individual
claim threshold set forth in Article VI, net of all Title Benefit Offsets,
exceeds a deductible equal to one percent (1%) of the Purchase Price.

 

(b)          With respect to each Well or Lease affected by any Title Defect
reported under this Article V , the Purchase Price shall be reduced by an amount
(the “Title Defect Amount”) equal to the reduction in the Allocated Value for
such Well or Lease caused by such Title Defect, as determined pursuant to
Section 5.03.

 

Section 5.04         Title Benefit Offsets. Buyer shall promptly notify Seller
of any Title Benefits identified by Buyer prior to the Closing, such notice to
include a description of the Title Benefit and the Properties affected. Seller
shall give Buyer written notice of any Title Benefits alleged by Seller at least
ten (10) days prior to the Closing Date. Such notice (a “Benefit Notice”) shall
be in writing and shall include: (i) a description of each Title Benefit; (ii)
the Allocated Value of the Properties affected by each Title Benefit; (iii) the
amount by which Seller believes the value of each of such Properties has been
increased because of each Title Benefit, and (iv) documentation or other
evidence reasonably supporting Seller’s assertion of each Title Benefit and the
increase in value asserted pursuant to the preceding clause (iii) with respect
thereto. The upward adjustment to the Purchase Price in respect of each Title
Benefit shall be determined in the same manner as provided in Section 5.03 with
respect to Title Defects. Seller shall be deemed to have waived all Title
Benefits of which Buyer has not been given timely notice and all Title Benefits
that do not meet the requirements set forth in this Section 5.04. Subject to the
proviso of the following sentence and to the final sentence of this Section
5.04, in the event of a Title Benefit, Buyer and Seller shall agree upon the
adjustment to the Purchase Price with respect to such Title Benefit (a “Title
Benefit Offset”). All Title Benefit Offsets shall be netted against the value of
the Title Defects and Adverse Environmental Conditions as provided in Sections
5.03 and 6.03. Upon a timely delivery of a Benefit Notice under this Section
5.04, Buyer and Seller will in good faith negotiate the validity of the claim
and the amount of any adjustment to the Purchase Price; provided that, no action
(including no adjustment to the Purchase Price) shall be required under this
Section 5.04 in respect of any individual Title Benefit unless the value of such
Title Benefit Offset equals or exceeds a threshold of One Thousand Five Hundred
Dollars ($1,500.00) with respect to an Oil and Gas Property. With respect to all
Title Benefits meeting such threshold, no action (including no adjustment to the
Purchase Price) shall be required under this Article V except and only to the
extent that the aggregate value of all such Title Benefits meeting the
individual claim threshold set forth in this Article V, net of all Title Defects
and timely asserted Adverse Environmental Conditions, exceeds a deductible equal
to one percent (1%) of the Purchase Price.

 

28 

 

 

Section 5.05         Limitations. THIS ARTICLE 5 SHALL BE THE SOLE AND EXCLUSIVE
REMEDY AND RIGHT OF RECOVERY THAT BUYER SHALL HAVE AGAINST SELLER WITH RESPECT
TO SELLER'S TITLE TO THE OIL AND GAS PROPERTIES.

 

ARTICLE VI
Environmental Matters.

 

Section 6.01         Environmental Due Diligence. From the date hereof until no
later than three (3) days prior to the Closing Date, Buyer may determine,
through the Environmental Diligence Review, subject to the requirements of this
Article VI, if any Adverse Environmental Conditions exist. For avoidance of
doubt, the Environmental Diligence Review (a) shall be treated as confidential
and Buyer and its Representatives shall be prohibited from disclosing any
violations of applicable Environmental Law or any other findings to anyone
unless required by Environmental Law, including any Governmental Authority with
applicable jurisdiction unless the Closing occurs and until after the Closing
occurs and (b) provided that Buyer provides to the Company (i) advance written
notice of its intent to conduct the Environmental Diligence Review that includes
a list of the Oil and Gas Properties that will be assessed and a copy of the
scope of such assessment, (ii) the opportunity for an in-house Representative or
third party Representative (such as an environmental consultant) of the Company
to observe the Environmental Diligence Review and to split any soil, groundwater
or other media samples collected by Buyer’s Representative, and (iii) proof that
Buyer or Buyer’s Representative who is performing the Environmental Diligence
Review for Buyer has adequate insurance to cover any potential damages or other
liabilities to the subject property or any Person, and on which the Company is
named as additional insureds. Upon the request of the Company, Buyer will
promptly provide a copy of the results of such assessment and any and all
reports that document the assessment.

 

29 

 

 

Section 6.02         Definitions.

 

(a)          The term “Adverse Environmental Condition” means any condition of
the Assets which is not in compliance with applicable Environmental Law.

 

(b)           The term “Environmental Law” means all Laws, statutes, ordinances,
rules and regulations of any Governmental Authority pertaining to protection of
the environment in effect as of the Effective Time and as interpreted by court
decisions or administrative orders as of the Effective Time in the jurisdiction
in which such Oil and Gas Property is located. Environmental Law does not
include good or desirable operating practices or standards that may be employed
or adopted by other oil or gas well operators or merely recommended, but not
required, by a Governmental Authority.

 

Section 6.03         Adverse Environmental Condition Adjustments.

 

(a)          Buyer shall give Seller written notice of any Adverse Environmental
Conditions alleged by Buyer at least three (3) days prior to the Closing Date.
Such notice shall be in writing and shall include: (i) a description of each
Adverse Environmental Condition; (ii) the Allocated Value of the Properties
affected by each Adverse Environmental Condition; (iii) the expenditures that
Buyer estimates will be required to place the Assets affected by each Adverse
Environmental Condition into compliance with applicable Environmental Law, and
(iv) documentation or other evidence reasonably supporting Buyer’s assertion of
each Adverse Environmental Condition and the expenditures provided pursuant to
the preceding clause (iii) with respect thereto. Buyer shall be deemed to have
waived all Adverse Environmental Conditions of which Seller has not been given
timely notice hereunder and all Adverse Environmental Conditions that do not
meet the requirements set forth in Section 6.03(b). All adjustments to the
Purchase Price based on Adverse Environmental Conditions will be based on
Allocated Values attributable to the affected Properties. Upon a timely delivery
of a notice of an Adverse Environmental Condition under this Section 6.03, Buyer
and Seller will in good faith negotiate the validity of the claim and the amount
of any adjustment to the Purchase Price using the following criteria:

 

(b)          Subject to Section 6.03(a) above, no action (including no
adjustment to the Purchase Price) shall be required under this Article VI in
respect of any individual Adverse Environmental Condition existing on an Oil and
Gas Property unless the value of such Adverse Environmental Condition equals or
exceeds a threshold of Twenty Thousand Dollars ($20,000.00) with respect to an
Oil and Gas Property. With respect to all Adverse Environmental Conditions
meeting such threshold, no action (including no adjustment to the Purchase
Price) shall be required under this Article VI except and to the extent that the
aggregate value of all such Adverse Environmental Conditions and all timely
asserted Title Defects meeting the individual claim threshold set forth in this
Article VI and Article V, net of all Title Benefit Offsets, exceeds a deductible
equal to one percent (1%) of the Purchase Price.

 

(c)          With respect to each Well or Lease affected by any Adverse
Environmental Condition reported under this Article VI, the Purchase Price shall
be reduced by an amount (the “Environmental Defect Amount”) equal to the
reduction in the Allocated Value for such Well or Lease caused by such Adverse
Environmental Condition, as determined pursuant to this Section 6.03.

 

30 

 

 

Section 6.04         Limitations. THIS ARTICLE VI SHALL BE THE SOLE AND
EXCLUSIVE REMEDY AND RIGHT OF RECOVERY THAT BUYER SHALL HAVE AGAINST SELLER WITH
RESPECT TO ANY ADVERSE ENVIRONMENTAL CONDITIONS.

 

ARTICLE VII

Conditions to Closing

 

Section 7.01         Conditions to Obligations of All Parties. The obligations
of each Party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment at or prior to the Closing, of each of the
following conditions:

 

(a)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)          CGAS Properties, L.P., and EnerVest Institutional Fund XI-A, L.P.
and EnerVest Energy Institutional Fund XI-WI, L.P., shall have contemporaneously
closed on the transactions contemplated by that certain Purchase and Sale
Agreement dated of even date herewith among EnerVest Institutional Fund XI-A,
L.P. and EnerVest Energy Institutional Fund XI-WI, L.P., as Sellers, and CGAS
Properties, L.P., as Buyer (the “Fund XI Purchase and Sale Agreement”).

 

Section 7.02         Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)          The representations and warranties of each Seller Party and the
Company contained in this Agreement, and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)          Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Seller shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
transaction contemplated hereby.

 

31 

 

 

(d)          From the date of this Agreement, there shall not have occurred any
Material Adverse Effect on the Company, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect on the
Company.

 

(e)          The Transaction Documents (other than this Agreement) shall have
been executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Buyer.

 

(f)          Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of each Seller Party and a duly authorized
officer of the Company, that each of the conditions set forth in Section
7.02(a), Section 7.02(b) and Section 7.02(d) have been satisfied.

 

(g)          Buyer shall have received a certificate of the Secretary (or
equivalent officer) of each Seller Party and a certificate of the Secretary (or
equivalent officer) of the Company certifying that attached thereto are true and
complete copies of all resolutions adopted by the governing body of Seller
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(h)          Seller shall have delivered to Buyer a Secretary’s certificate of
the Company certifying as to (i) the Certificate of Formation and any
Certificates of Amendment of the Company (certified by the Secretary of State of
Texas within five Business Days of Closing), (ii) the Amended and Restated
Regulations of the Company; (iii) the resolutions of the members of the Company
authorizing the Transactions and (iv) the incumbency of the officers executing
documents or instruments on behalf of the Company.

 

(i)          Seller shall have delivered to Buyer a good standing certificate
(or its equivalent) for the Company from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which the Company
is organized.

 

(j)          Seller and the Company shall have delivered to Buyer the written
resignations of the officers of the Company and evidence that the officer’s
signature authority with respect to Company bank accounts has been revoked.

 

(k)          Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

(l)          The combined aggregate Title Defect Amount and the Environmental
Defect Amount, net of all Title Benefit Offsets, shall not exceed twenty-five
percent (25%) of the Purchase Price.

 

(m)          Buyer shall have completed its Title Diligence Review, provided
however that Buyer shall have until September 24, 2015 to complete its Title
Diligence Review, and in the event that Buyer has not completed its Title
Diligence Review by said date, then Buyer shall have waived this condition in
its entirety.

 

32 

 

 

(n)          Buyer shall have completed its Environmental Diligence Review,
provided however that Buyer shall have until September 24, 2015 to complete its
Environmental Diligence Review, and in the event that Buyer has not completed
its Environmental Diligence Review by said date, then Buyer shall have waived
this condition in its entirety.

 

(o)          Seller and the Company shall have delivered evidence, reasonably
satisfactory to Buyer, that EnerVest Energy Institutional Fund XI-B, L.P. has
relinquished any rights it has to a net profits overriding royalty interest or
similar interest with respect to the Assets and that it shall have no such
further rights with respect to the Assets.

 

Section 7.03         Conditions to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)          The representations and warranties of Buyer contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)          No Action shall have been commenced against Buyer, Seller or the
Company, which would prevent the Closing. No injunction or restraining order
shall have been issued by any Governmental Authority, and be in effect, which
restrains or prohibits any transaction contemplated hereby.

 

(d)          The Transaction Documents (other than this Agreement) shall have
been executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Seller.

 

(e)          Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions
set forth in Section 7.03(a) and Section 7.03(b) have been satisfied.

 

33 

 

 

(f)          Seller shall have received a certificate of the Secretary (or
equivalent officer) of Buyer certifying that attached thereto are true and
complete copies of all resolutions adopted by the governing body of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(g)          Seller shall have received a certificate of the Secretary (or
equivalent officer) of Buyer certifying the names and signatures of the officers
of Buyer authorized to sign this Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder.

 

(h)          Buyer shall have delivered to Seller a good standing certificate
(or its equivalent) for the Buyer from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which the Buyer is
organized.

 

(i)          Buyer shall have delivered to Seller the Preliminary Purchase
Price.

 

(j)          Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

ARTICLE VIII
Closing

 

Section 8.01         Transactions to be Effected at the Closing.

 

(a)          At the Closing, Buyer shall deliver:

 

(i)          to the Seller, the Preliminary Purchase Price (after giving effect
to the Deposit, which shall be delivered to Seller from the joint control
account at the Deposit Bank in accordance with Section 1.04), by wire transfer
in immediately available federal funds; and

 

(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Buyer at or prior to the
Closing pursuant to Section 7.03 of this Agreement.

 

(b)          At the Closing, Seller shall deliver to Buyer:

 

(i)          the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Seller at or prior to
the Closing pursuant to Section 8.01 of this Agreement.

 

Section 8.02         Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Membership Interests contemplated hereby
shall take place at a closing (the “Closing”) to be held at 10:00 a.m., Central
Time, on or before October 1, 2015 (the “Target Closing Date”), at the offices
of Seller in Houston, Texas. The date on which the Closing occurs shall be
referred to herein as the “Closing Date”).

 

34 

 

 

Section 8.03         Withholding Tax. Buyer shall be entitled to deduct and
withhold and pay over to the applicable taxing authority from the Purchase Price
all Taxes that Buyer may be required to deduct and withhold and pay over to an
applicable taxing authority under any provision of Tax Law. Any amounts of Tax
that are withheld and paid over to the applicable taxing authority for the
account of Seller in accordance with this Section 8.03 shall be treated as
delivered to Seller hereunder.

 

ARTICLE IX
Obligations After Closing

 

Section 9.01         Post-Closing Adjustment Procedure. As soon as reasonably
practicable, but no later than ninety (90) days after the Closing Date, Seller
shall deliver to Buyer a final settlement statement (the “Final Settlement
Statement”) setting forth each adjustment to the Purchase Price required under
Section 1.05. Seller shall make available the necessary records to permit Buyer
to conduct an audit of the Final Settlement Statement during the forty-five (45)
day period commencing on the date the Final Settlement Statement is delivered to
Buyer (the “Audit Period”). As soon as reasonably practicable, but no later than
the end of the Audit Period, Buyer may deliver to Seller a written report
containing any changes Buyer proposes to such statement. Any matters covered by
the Final Settlement Statement as delivered by Seller to which Buyer fails to
object in the written report shall be deemed correct and shall be final and
binding on the Parties and not subject to further review, audit or arbitration.
The undisputed amounts (net of any amounts in dispute) will be paid or collected
promptly in cash only. The Parties agree to negotiate in good faith to resolve
any disputes relating to items in the Final Settlement Statement and shall meet
no later than fifteen (15) days after Seller receives Buyer's written report to
attempt to agree on any adjustments to the Final Settlement Statement. If the
Parties fail to agree on final adjustments within that fifteen (15) day period,
either Party may submit the disputed items, no later than the thirtieth (30th)
day following the expiration of such fifteen (15) day period, to KPMG or another
nationally-recognized, United States-based accounting firm on which the Parties
agree in writing (the “Accounting Referee”). The Parties shall direct the
Accounting Referee to resolve the disputes within thirty (30) days after its
receipt of relevant materials pertaining to the dispute. The Accounting Referee
shall act as an expert for the limited purpose of determining the specific
disputed matters submitted by either Party and may not award damages or
penalties to either Party with respect to any matter. Seller and Buyer shall
share equally the Accounting Referee's fees and expenses. The Final Settlement
Statement, whether as agreed between the Parties or as determined by a decision
of the Accounting Referee, shall be binding on and non-appealable by the Parties
and not subject to further review, audit or arbitration. Payment by Buyer or
Seller, as applicable, for any disputed amount on the Final Settlement Statement
shall be made within five (5) Business Days after the earlier of (i) the date
such amount is agreed, or deemed agreed, by the Parties and (ii) the date the
Parties receive the Accounting Referee's decision (such earlier date being the
“Final Settlement Date”).

 

35 

 

 

Section 9.02         Allocation of Revenues. Without duplication from Section
1.05(a)(iii) or Section 1.05(b)(ii), Seller shall be entitled to all operating
revenues (and related accounts receivable) attributable to the Assets to the
extent the foregoing relate to the period of time prior to the Effective Time
and Buyer shall be entitled to all operating revenues (and related accounts
receivable) attributable to the Assets to the extent the foregoing relate to the
period of time from and after the Effective Time. Except for amounts accounted
for in connection with the Preliminary Settlement Statement or the Final
Settlement Statement, (a) if Buyer receives any funds to which Seller is
entitled following the Closing, then Buyer shall promptly, and in no event more
than thirty (30) days after receipt, deliver such funds to Seller and (b) if
Seller receives any funds to which Buyer is entitled following the Closing, then
Seller shall promptly, and in no event more than thirty (30) days after receipt,
deliver such funds to Buyer.

 

Section 9.03         Files and Records. As soon as practicable, but in any event
within two (2) days after the Closing Date, Seller shall deliver all books and
records of the Company described in Section 2.22 as well as the Oil and Gas
Records and any other of the Company’s books and records (collectively,
“Records”) to Buyer. Seller shall furnish originals of paper files to the extent
they are maintained in the normal course of business. If any related file
information is maintained as imaged documents, this data will be delivered to
Buyer on CD format for Buyer to print the documents or load to an imaging
system. Seller, at its sole cost, shall have the right to make copies of all
Records delivered to Buyer. Buyer shall retain, or shall cause its assigns to
retain, the Records and make them available to Seller for seven (7) full
calendar years following the Closing Date, in Buyer's office during normal
business hours. If Buyer desires to destroy any portion of the Records within
such seven (7) year period, it shall notify Seller prior to such destruction and
provide Seller an opportunity to take possession of the Records to be destroyed,
at Seller's expense. Any assignment by Buyer of the Assets shall be made
expressly subject to the foregoing record retention requirements.

 

ARTICLE X
Indemnification Matters

 

Section 10.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until 5:00 p.m.
Central Time on December 31, 2015 (the “Survival Date”); provided, that the
representations and warranties in Section 2.01, Section 2.02, Section 2.03,
Section 2.04, Section 2.06, Section 3.01 and Section 3.03 shall survive
indefinitely, and the representations and warranties in Section 2.20 shall
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus sixty (60) days. All
covenants and agreements of the Parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching Party to the breaching Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved. BUYER EXPRESSLY AGREES TO ASSUME RESPONSIBILITY FOR AND AGREES
TO PAY, PERFORM, FULFILL AND DISCHARGE ALL CLAIMS, COSTS, EXPENSES, LIABILITIES
AND OBLIGATIONS ACCRUING OR RELATING TO OWNING, DEVELOPING, EXPLORING, OPERATING
AND MAINTAINING THE OIL AND GAS ASSETS, WHETHER RELATING TO PERIODS BEFORE OR
AFTER THE EFFECTIVE TIME, INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL
CLAIMS, WHETHER ARISING OR ACCRUING BEFORE OR AFTER THE EFFECTIVE TIME,
REGARDLESS OF THE NEGLIGENCE OR STRICT LIABILITY OF SELLER. AS USED HEREIN,
“ENVIRONMENTAL CLAIMS” MEANS ALL CLAIMS OR DEMANDS, INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR PROPERTY DAMAGE, PERSONAL INJURY, WRONGFUL DEATH, AND
NATURAL RESOURCE DAMAGE ARISING (OR ALLEGED TO ARISE) FROM OR RELATED TO ADVERSE
ENVIRONMENTAL CONDITIONS WITH RESPECT TO THE OIL AND GAS ASSETS OR OTHERWISE
RELATING TO THE DISPOSAL, RELEASE, DISCHARGE OR EMISSION IN, ON, UNDER OR FROM
THE OIL AND GAS ASSETS OF HYDROCARBONS, HAZARDOUS SUBSTANCES, HAZARDOUS WASTES,
HAZARDOUS MATERIALS, SOLID WASTES, OR POLLUTANTS; provided that, for the period
of time after Closing and ending on the Survival Date, Seller retains and agrees
to pay, discharge or perform, as appropriate, when due and payable or otherwise
in accordance with the relevant governing documents, the following Liabilities
of the Company related to the Company's ownership and operation prior to
Closing: (i) Liabilities resulting from unpaid royalties with respect to the Oil
and Gas Assets, (ii) Liabilities for Taxes (including but not limited to
severance and production taxes) and (iii) Liabilities for trade payables or
Indebtedness.

 

36 

 

 

Section 10.02         Indemnification By Seller.

 

(a)          Subject to the other terms and conditions of this Article X, Seller
shall indemnify and defend each of Buyer and its Affiliates, including the
Company, and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

 

(i)          any inaccuracy in or breach of any of the representations or
warranties of Seller or the Company contained in this Agreement or in any
certificate or instrument delivered by or on behalf of Seller or the Company
pursuant to this Agreement (other than in respect of Section 2.09, it being
understood that the sole remedy for any such inaccuracy in or breach thereof
shall be pursuant to Article XI), as of the date such representation or warranty
was made or as if such representation or warranty was made on and as of the
Closing Date (except for representations and warranties that expressly relate to
a specified date, the inaccuracy in or breach of which will be determined with
reference to such specified date); or

 

(ii)         any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller or the Company pursuant to this Agreement
(other than any breach or violation of, or failure to fully perform, any
covenant, agreement, undertaking or obligation in Article XI, it being
understood that the sole remedy for any such breach, violation or failure shall
be pursuant to Article XI).

 

(b)          for purposes of this Article X, any breach or inaccuracy of the
Company’s or the Seller Party’s representations and warranties shall be
determined without giving effect to any qualification as to materiality
(including the words “material” or “Material Adverse Effect”) or knowledge
(including the phrase “Seller Party’s Knowledge”).

 

37 

 

 

(c)          Notwithstanding any other provision of this Article X, Seller and
the Company shall not have any obligation to Buyer and its Affiliates pursuant
to the provisions of this Section 10.02 based on any alleged Title Defect that
is discovered by Buyer after Closing, nor for any notice related to any Title
Defect that is delivered to Seller after the Closing.

 

Section 10.03         Indemnification By Buyer. Subject to the other terms and
conditions of this Article X, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives ((which shall exclude
the Company and its Representatives) (collectively, the “Seller Indemnitees”))
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
Article XI, it being understood that the sole remedy for any such breach thereof
shall be pursuant to Article XI).

 

Section 10.04         Certain Limitations. The indemnification provided for in
Section 10.02 and Section 10.03 shall be subject to the following limitations:

 

(a)          Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 10.02(a)(i) (other than with respect to a claim
for indemnification based upon, arising out of, with respect to or by reason of
any inaccuracy in or breach of any representation or warranty in Section 2.01,
Section 2.02, Section 2.03, Section 2.04, and Section 2.06 (the “Buyer Basket
Exclusions”)), until the aggregate amount of all Losses in respect of
indemnification under Section 10.02(a) (other than those based upon, arising out
of, with respect to or by reason of the Buyer Basket Exclusions) exceeds Two
Hundred Fifty Thousand Dollars ($250,000.00), in which event Seller shall be
required to pay or be liable for all such Losses exceeding Two Hundred Fifty
Thousand Dollars ($250,000.00). Notwithstanding anything to the contrary
contained herein, Seller’s aggregate liability under this Agreement in respect
of breaches of its representations and warranties contained herein (excluding
the Buyer Basket Exclusions), shall not exceed twenty-five percent (25%) of the
Purchase Price (the “Cap”), but the Cap shall not apply to any claims for
indemnification based upon any Buyer Basket Exclusion or any breach of Seller’s
or the Company’s covenants herein.

 

(b)          Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 10.03(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in Section 3.01 and
Section 3.03 (the “Seller Basket Exclusions”) until the aggregate amount of all
Losses in respect of indemnification under Section 10.03(a) (other than those
based upon, arising out of, with respect to or by reason of the Seller Basket
Exclusions) exceeds Two Hundred Fifty Thousand Dollars ($250,000.00), in which
event Seller shall be required to pay or be liable for all such Losses exceeding
Two Hundred Fifty Thousand Dollars ($250,000.00). Notwithstanding anything to
the contrary contained herein, Buyer’s aggregate liability under this Agreement
in respect of all breaches of its representations, warranties and covenants
contained herein shall not exceed twenty-five percent (25%) of the Purchase
Price.

 

38 

 

 

Section 10.05         Indemnification Procedures. The Party making a claim under
this Article VIII is referred to as the “Indemnified Party”, and the Party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a Party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 10.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 10.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 4.07) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

39 

 

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 10.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 10.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

(c)          Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

 

40 

 

 

(d)          Cooperation. Upon a reasonable request by the Indemnifying Party,
each Indemnified Party seeking indemnification hereunder in respect of any
Direct Claim, hereby agrees to consult with the Indemnifying Party and act
reasonably to take actions reasonably requested by the Indemnifying Party in
order to attempt to reduce the amount of Losses in respect of such Direct Claim.
Any costs or expenses associated with taking such actions shall be included as
Losses hereunder.

 

(e)          Tax Claims. Notwithstanding any other provision of this Agreement,
the control of any claim, assertion, event or proceeding in respect of Taxes of
the Company (including, but not limited to, any such claim in respect of a
breach of the representations and warranties in Section 2.09 hereof or any
breach or violation of or failure to fully perform any covenant, agreement,
undertaking or obligation in Article XI) shall be governed exclusively by
Article XI hereof.

 

Section 10.06         Payments. Once a Loss is agreed to by the Indemnifying
Party or finally adjudicated to be payable pursuant to this Article X, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds. The Parties hereto agree that should an Indemnifying Party not
make full payment of any such obligations within such fifteen (15) Business Day
period, any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to the
date such payment has been made at a rate per annum equal to the U.S. federal
prime rate plus two percent (2 %). Such interest shall be calculated daily on
the basis of a three hundred sixty-five (365) day year and the actual number of
days elapsed, without compounding.

 

Section 10.07         Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to Purchase Price for Tax purposes, unless otherwise
required by Law.

 

Section 10.08         Effect of Investigation. The representations, warranties
and covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 10.09         Exclusive Remedies. Subject to Section 13.11, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
intentional or willful misconduct on the part of a Party hereto in connection
with the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article XI and this Article X. In
furtherance of the foregoing, each Party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other Parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in Article XI and this Article X.
Nothing in this Section 10.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any Person’s fraudulent, criminal or intentional or willful
misconduct.

 

41 

 

 

ARTICLE XI
Tax Matters

 

Section 11.01         Tax Covenants.

 

(a)          Without the prior written consent of Buyer, Seller (and, prior to
the Closing, the Company and their respective Representatives) shall not, to the
extent it may affect, or relate to, the Company, make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax Liability or reducing any Tax asset of
Buyer or the Company in respect of any Post-Closing Tax Period. Seller agrees
that Buyer is to have no Liability for any Tax resulting from any action of
Seller, the Company or any of their respective Representatives, and agrees to
indemnify and hold harmless Buyer (and, after the Closing Date, the Company)
against any such Tax or reduction of any Tax asset.

 

(b)          All transfer, documentary, sales, use, stamp, registration, value
added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the other Transaction Documents
(including any real property transfer Tax and any other similar Tax) shall be
borne and paid by Seller when due. Seller shall, at its own expense, timely file
any Tax Return or other document with respect to such Taxes or fees (and Buyer
shall cooperate with respect thereto as necessary).

 

(c)          Buyer shall prepare, or cause to be prepared, all Tax Returns
required to be filed by the Company after the Closing Date with respect to a
Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by Buyer
to Seller (together with schedules, statements and, to the extent requested by
Seller, supporting documentation) at least forty-five (45) days prior to the due
date (including extensions) of such Tax Return. If Seller objects to any item on
any such Tax Return, it shall, within ten (10) days after delivery of such Tax
Return, notify Buyer in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection shall be duly delivered, Buyer and
Seller shall negotiate in good faith and use their reasonable best efforts to
resolve such items. If Buyer and Seller are unable to reach such agreement
within ten (10) days after receipt by Buyer of such notice, the disputed items
shall be resolved by the Accounting Referee and any determination by the
Accounting Referee shall be final. The Accounting Referee shall resolve any
disputed items within twenty (20) days of having the item referred to it
pursuant to such procedures as it may require. If the Accounting Referee is
unable to resolve any disputed items before the due date for such Tax Return,
the Tax Return shall be filed as prepared by Buyer and then amended to reflect
the Accounting Referee’s resolution. The costs, fees and expenses of the
Accounting Referee shall be borne equally by Buyer and Seller. The preparation
and filing of any Tax Return of the Company that does not relate to a
Pre-Closing Tax Period shall be exclusively within the control of Buyer.

 

42 

 

 

Section 11.02         Termination of Existing Tax Sharing Agreements. Any and
all existing Tax sharing agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date neither the
Company, Seller nor any of Seller’s Affiliates and their respective
Representatives shall have any further rights or Liabilities thereunder.

 

Section 11.03         Tax Indemnification. Seller shall indemnify the Company,
Buyer, and each Buyer Indemnitee and hold them harmless from and against (a) any
Loss attributable to any breach of or inaccuracy in any representation or
warranty made in Section 2.09; (b) any Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article XI; (c) all Taxes of the Company or relating to the
business of the Company for all Pre-Closing Tax Periods; (d) all Taxes of any
member of an affiliated, consolidated, combined or unitary group of which the
Company (or any predecessor of the Company) is or was a member on or prior to
the Closing Date by reason of a liability under Treasury Regulation Section
1.1502-6 or any comparable provisions of foreign, state or local Law; and (e)
any and all Taxes of any Person imposed on the Company arising under the
principles of transferee or successor liability or by Contract, relating to an
event or transaction occurring before the Closing Date. In each of the above
cases, together with any out-of-pocket fees and expenses (including attorneys’
and accountants’ fees) incurred in connection therewith. Seller shall reimburse
Buyer for any Taxes of the Company that are the responsibility of Seller
pursuant to this Section 11.03 within ten (10) Business Days after payment of
such Taxes by Buyer or the Company.

 

Section 11.04         Straddle Period. In the case of Taxes that are payable
with respect to a taxable period that begins before and ends after the Closing
Date (each such period, a “Straddle Period”), the portion of any such Taxes that
are treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)          in the case of Taxes based upon, or related to, income or receipts,
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date; and

 

(b)          in the case of other Taxes, deemed to be the amount of such Taxes
for the entire period multiplied by a fraction the numerator of which is the
number of days in the period ending on the Closing Date and the denominator of
which is the number of days in the entire period.

 

Section 11.05         Contests. Buyer agrees to give written notice to Seller of
the receipt of any written notice by the Company, Buyer or any of Buyer’s
Affiliates which involves the assertion of any claim, or the commencement of any
Action, in respect of which an indemnity may be sought by Buyer pursuant to this
Article XI (a “Tax Claim”); provided, that failure to comply with this provision
shall not affect Buyer’s right to indemnification hereunder. Buyer shall control
the contest or resolution of any Tax Claim; provided, however, that Buyer shall
obtain the prior written consent of Seller (which consent shall not be
unreasonably withheld or delayed) before entering into any settlement of a claim
or ceasing to defend such claim; and, provided further, that Seller shall be
entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose, the fees and expenses of which separate counsel
shall be borne solely by Seller.

 

43 

 

 

Section 11.06         Cooperation and Exchange of Information. Seller and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article XI or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
Party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company for any taxable period beginning before the Closing Date, Seller or
Buyer (as the case may be) shall provide the other Party with reasonable written
notice and offer the other Party the opportunity to take custody of such
materials.

 

Section 11.07         Tax Treatment of Indemnification Payments. Any
indemnification payments pursuant to this Article XI shall be treated as an
adjustment to the Purchase Price by the Parties for Tax purposes, unless
otherwise required by Law.

 

Section 11.08         Survival. Notwithstanding anything in this Agreement to
the contrary, the provisions of Section 2.09 and this Article XI shall survive
until the Survival Date. In this connection, any claims asserted by Buyer with
reasonable specificity (to the extent known at such time) and in writing by
notice to Seller prior to the Survival Date, shall not thereafter be barred by
the expiration of the relevant representation or warranty and such claims shall
survive until finally resolved.

 

Section 11.09         Overlap. To the extent that any obligation or
responsibility pursuant to Article VIII may overlap with an obligation or
responsibility pursuant to this Article XI, the provisions of this Article XI
shall govern.

 

ARTICLE XII
Termination

 

Section 12.01         Termination. This Agreement and the transactions
contemplated hereby may be terminated at any time prior to the Closing as
follows:

 

(a)          by the mutual written consent of Seller and Buyer;

 

(b)          by Buyer by written notice to Seller if:

 

44 

 

 

(i)          Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller or the Company
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy or failure has
not been cured by Seller or the Company within ten (10) days of Seller’s receipt
of written notice of such breach from Buyer; or

 

(ii)         if the Closing has not occurred by the Target Closing Date
(provided that Buyer is not at the time of such termination in material breach
of any of its representations, warranties or covenants under this Agreement); or

 

(iii)        any of the conditions set forth in Section 7.01 or Section 7.02
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by the Target Closing Date, unless such failure shall be due
to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

 

(c)          by Seller by written notice to Buyer if:

 

(i)          Seller is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Buyer within ten (10) days of Buyer’s receipt of written notice of such breach
from Seller; or

 

(ii)         if the Closing has not occurred by the Target Closing Date
(provided that Seller is not at the time of such termination in material breach
of any of its representations, warranties or covenants under this Agreement); or

 

(iii)        any of the conditions set forth in Section 7.01 or Section 7.03
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by the Target Closing Date, unless such failure shall be due
to the failure of Seller to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or

 

(d)          by Buyer or Seller in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.

 

Section 12.02         Effect of Termination. In the event of termination of this
Agreement in accordance with this Agreement, this Agreement shall forthwith
become void and there shall be no liability on the part of any Party hereto
except:

 

(a)          as set forth in this Article XII and Section 4.08 and Article XIII
hereof; and

 

45 

 

 

(b)          that nothing herein shall relieve any Party hereto from liability
for any willful breach of any provision hereof.

 

Section 12.03         Termination Damages. 

 

(a)          If all of the conditions precedent to the obligations of Buyer
hereunder have been met, the transactions contemplated hereby are not
consummated on or before the Target Closing Date because of Buyer’s failure to
perform any of its material obligations hereunder or Buyer’s material breach of
any representation herein, Seller has performed all of its material obligations
hereunder and has not breached any of its representations herein, and Seller is
ready, willing and able to close the transactions contemplated hereby, then
Seller shall have the option to terminate this Agreement, in which case, within
three (3) Business Days after the event giving rise to such termination, Seller
shall be entitled to receive the Deposit, plus any interest accrued thereon,
from the Deposit Bank, free of any claims by Buyer with respect thereto, as
liquidated damages on account of Buyer’s failure to perform its obligations
hereunder, which remedy shall be the sole and exclusive remedy available to
Seller for Buyer’s failure to perform. Buyer and Seller acknowledge and agree
that (i) Seller’s actual damages upon the event of such a termination are
difficult to ascertain with any certainty, (ii) the Deposit, plus any interest
accrued thereon, is a reasonable estimate of such actual damages and (iii) such
liquidated damages do not constitute a penalty. Notwithstanding the foregoing,
in the event that the transactions contemplated hereby are not consummated on or
before the Target Closing Date as a result of the conditions set forth in
Section 7.01(b) not having been satisfied, Seller shall not be entitled to
receive the Deposit, plus any interest accrued thereon, from the Deposit Bank,
and instead Buyer shall be entitled to receive the Deposit, plus any interest
accrued thereon, from the Deposit Bank, free of any claims by Seller with
respect thereto.

 

(b)          If all of the conditions precedent to the obligations of Seller
hereunder have been met, the transactions contemplated hereby are not
consummated on or before the Target Closing Date because of Seller’s failure to
perform any of its material obligations hereunder or Seller’s breach of any
representation herein, Buyer has performed all of its material obligations
hereunder and has not breached any of its representations herein, and Buyer is
ready, willing and able to close the transactions contemplated hereby, then
Buyer shall have the option to (i) terminate this Agreement, in which case,
within three (3) Business Days after the event giving rise to such termination,
Buyer shall be entitled to receive the Deposit, plus any interest accrued
thereon, from the Deposit Bank, free of any claims by Seller with respect
thereto, and Buyer shall be entitled to receive the Deposit (as defined therein)
under the Fund XI Purchase and Sale Agreement, plus any interest accrued
thereon, from the Deposit Bank (as defined therein), free of any claims by
Seller with respect thereto or (ii) seek specific performance.

 

(c)          If this Agreement is terminated for any reason other than as set
forth in Section 12.03(a) or Section 12.03(b), then within three (3) Business
Days after the event giving rise to such termination, Buyer shall be entitled to
receive the Deposit, plus any interest accrued thereon, from the Deposit Bank,
free of any claims by Seller with respect thereto.

 

46 

 

 

ARTICLE XIII
Miscellaneous

 

Section 13.01         Expenses. Except as set forth in Section 4.10, all fees,
costs, and expenses incurred by either of the Parties in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement,
whether or not the Closing shall have occurred, shall be paid by the Party
incurring the same, including, without limitation, legal and accounting fees,
costs and expenses.

 

Section 13.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the eighth (8)
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
13.02):

 

If to Seller: EnerVest Energy Institutional Fund XI-A, L.P.   EnerVest Energy
Institutional Fund XI-WI, L.P.   c/o EnerVest, Ltd.   1001 Fannin Street, Suite
800   Houston, Texas  77002   Attention:  Mr. James M. Vanderhider  
Telephone:  (713) 659-3500   Facsimile:  (713) 659-3556  
Email:  jvanderhider@enervest.net     with a copy to: Reed Smith LLP   711 Main
Street, Suite 1700   Houston, Texas 77002   Phone:  (713) 469-3860  
Attention:  Gary C. Johnson, Esquire     If to Buyer: EV Properties, L.P.   c/o
EV Energy Partners, L.P.   1001 Fannin St., Suite 800   Houston, Texas  77002  
Attention:  Mr. Michael E. Mercer   Telephone:  (713) 659-3500  
Facsimile:  (713) 659-3556   Email:  mmercer@energypartners.com     with a copy
to: Haynes and Boone, LLP   1221 McKinney Street, Suite 2100   Houston, Texas
77010   Phone:  (713) 547-2084   Attention:  Bill Nelson, Esquire

 

47 

 

 

Section 13.03         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 13.04         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 13.05         Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 13.06         Entire Agreement. This Agreement and the other Transaction
Documents constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 13.07         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party
(which consent shall not be unreasonably withheld or delayed).

 

48 

 

 

Section 13.08         No Third-Party Beneficiaries. Except as provided in
Section 11.03 and Article X, this Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 13.09         Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each Party hereto. No waiver by any Party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 13.10         Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal Laws of the State of Texas without giving effect to any choice
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Texas.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF TEXAS IN EACH CASE LOCATED IN THE CITY
OF HOUSTON AND COUNTY OF HARRIS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.10(c).

 

49 

 

 

Section 13.11         Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 13.12         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

ARTICLE XIV
Definitions

 

Section 14.01         Definitions. The following terms, as used herein, have the
meanings set forth below:

 

(a)          “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

(b)          “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(c)          “Business Day” means a day, other than Saturday or Sunday, on which
commercial banks are open for commercial business with the public in Houston,
Texas.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)          “Contracts” means all contracts, leases, deeds, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures, joint
ventures and all other agreements, commitments and legally binding arrangements,
whether written or oral.

 

50 

 

 

(f)          “Encumbrances” means any charge, claim, community property
interest, pledge, condition, equitable interest, lien (statutory or other),
option, security interest, mortgage, easement, encroachment, right of way, right
of first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership, provided however that an Encumbrance shall not include any
restriction on transferability placed on any security pursuant to the
application of the Securities Act.

 

(g)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(h)          “Facility” means equipment, machinery, facilities, fixtures and
other tangible personal property and improvements, including platforms,
pipelines, tanks, tank batteries, gathering systems, compressors and Well
equipment (both surface and subsurface) located on the other Oil and Gas
Properties or used or held for use in connection with the operation of the other
Oil and Gas Properties or the production, transportation or processing of
Hydrocarbons from the Oil and Gas Properties.

 

(i)           “Governmental Authority” means any federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

 

(j)          “Hard Consent” means any such consents have not been obtained, and
(i) the failure to obtain such consent would cause the termination or loss of a
contract or an Asset under the express terms thereof, (ii) the consent is
required from a governmental authority, or (iii) Seller has been notified that
the holder of any such consent right has rejected or will otherwise not grant
such consent,

 

(k)          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

 

(l)          “Indebtedness” of any Person means (i) the principal, accreted
value, accrued and unpaid interest, prepayment and redemption premiums or
penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
ordinary course of business, other than the current liability portion of any
indebtedness for borrowed money); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of such
Person under interest rate or currency swap transactions (valued at the
termination value thereof); (vi) all obligations of the type referred to in
clauses (i) through (v) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (vii) all obligations
of the type referred to in clauses (i) through (vi) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Encumbrance on any property or asset of such
Person (whether or not such obligation is assumed by such Person).

 

51 

 

 

(m)           “Knowledge” means, with respect to any Person that is not an
individual, the actual knowledge after due inquiry of such Person’s executive
officers and all other officers and managers having responsibility relating to
the applicable matter or, in the case of an individual, actual knowledge after
due inquiry. Due inquiry shall be such inquiry that a similarly situated prudent
Person would make using ordinary care prior to making such a representation or
warranty.

 

(n)          “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority.

 

(o)          “Liabilities” means liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise.

 

(p)          “Losses” means losses, damages, Liabilities, deficiencies, Actions,
judgments, interest, awards, penalties, fines, Title Defect Amounts, costs or
expenses of whatever kind, including reasonable attorneys’ fees and the cost of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers; provided, however, that “Losses” shall not include punitive
damages, except in the case of fraud or to the extent actually awarded to a
Governmental Authority or other third party.

 

(q)          “Material Adverse Effect” means a condition or occurrence that
would have an adverse effect on the business of the Company, the Assets or the
Membership Interests exceeding One Hundred Fifty Thousand Dollars ($150,000.00).

 

(r)          “Net Acres” means, as computed separately with respect to each
Property, (a) the number of gross acres in the lands covered by such leasehold
interest, multiplied by (b) the lessor’s interest in Products covered by such
Property, multiplied by (c) the Seller’s undivided interest in such lease,
provided that if items (b) and/or (c) vary as to different areas of such lands
covered by such leasehold interest, a separate calculation shall be done for
each such area.

 

(s)          “Net Revenue Interest” means, means the percentage share in all
hydrocarbons produced from a Lease after the satisfaction of applicable lessor
royalties, overriding royalties, oil payments and other payments out of or
measured by the production of hydrocarbons from or under such Lease.

 

52 

 

 

(t)          “Permits” means all permits, licenses, franchises, approvals,
authorizations, registrations, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Authorities.

 

(u)          “Person” means an individual, corporation, partnership, joint
venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other entity.

 

(v)         “Post-Closing Tax Period” means any taxable period beginning after
the Closing Date and, with respect to any taxable period beginning before and
ending after the Closing Date, the portion of such taxable period beginning
after the Closing Date.

 

(w)          “Pre-Closing Tax Period” means any taxable period ending on or
before the Closing Date and, with respect to any taxable period beginning before
and ending after the Closing Date, the portion of such taxable period ending on
and including the Closing Date.

 

(x)          “Release” means any actual or threatened release, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing or allowing to escape or migrate into
or through the environment (including, without limitation, ambient air (indoor
or outdoor), surface water, groundwater, land surface or subsurface strata or
within any building, structure, facility or fixture).

 

(y)          “Representative” means, with respect to any Person, any and all
directors, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

 

(z)           “Securities Act” means the Securities Act of 1933, as amended.

 

(aa)         “Tax Return” means any return, declaration, report, claim for
refund, information return or statement or other document (including any related
or supporting information) relating to Taxes payable by the Company or
applicable to the Assets, including any schedule or attachment thereto, and
including any amendment thereof.

 

(bb)         “Transaction Documents” means this Agreement and those documents
referred to in Article VII of this Agreement.

 

(cc)         “Working Interest” means the percentage interest in a Lease and all
rights and obligations of every kind and character pertinent thereto or arising
therefrom, without regard to any valid lessor royalties, overriding royalties
and other burdens against production, insofar as said interest in such Lease is
burdened with the obligation to bear and pay the cost of exploration,
development and operation.

 

Section 14.02         Definitions. The following terms shall have the meanings
ascribed to them in the body of this Agreement as set forth below:

 

53 

 



 

Term   Section Accounting Referee   § 9.01 Adverse Environmental Condition   §
6.02(a) Agreement   Preamble Allocated Value   § 1.03 Assets   Exhibit A Audit
Period   § 9.01 Benefit Notice   § 5.04 Benefit Plans   § 2.19 Buyer   Preamble
Buyer Basket Exclusions   § 10.04(a) Buyer Indemnitees   § 10.02(a) Cap   §
10.04(a) Closing   § 8.02 Closing Date   § 8.02 Company   Preamble Defect Notice
  § 5.03 Defensible Title   § 5.02(b) Deposit   § 1.04 Deposit Bank   § 1.04
Direct Claim   § 10.05(c) Easements   Exhibit A Effective Time   § 1.02
Environmental Defect Amount   § 6.03(b) Environmental Diligence Review   § 4.03
Environmental Law   § 6.02(b) Equipment   Exhibit A Final Settlement Date   §
9.01 Final Settlement Statement   § 9.01 Fund XI Purchase and Sale Agreement   §
7.01(b) Indemnified Party   § 10.05 Indemnifying Party   § 10.05 Insurance
Policies   § 2.25 Leases   Exhibit A Liabilities   § 2.14 Material Adverse
Effect   § 10.02(b)

 

54 

 

 

 

Material Contracts   § 2.16 Oil and Gas Assets   Exhibit A Oil and Gas Contracts
  § 1.03 Oil and Gas Property(ies)   Exhibit A Oil and Gas Records   Exhibit A
Operator Permits   § 2.10 Overhead Cap   § 1.05(b)(v) Parties   Preamble Party  
Preamble Permitted Encumbrances   § 5.02(c) Preliminary Purchase Price   §
1.05(b) Preliminary Settlement Statement   § 1.05(b) Production   Exhibit A
Products   Exhibit A Purchase Price   § 1.03 Seller Indemnitees   § 10.03
Membership Interests   Recitals Seller   Preamble Straddle Period   § 11.04(b)
Survival Date   § 10.01 Target Closing Date   § 8.02 Tax Claim   § 11.05 Third
Party Claim   § 10.05(a) Title Benefit   § 5.02(d) Title Benefit Offset   § 5.04
Title Defect   § 5.02(a) Title Defect Amount   § 5.03(b) Title Diligence Review
  § 5.01 Wells   Exhibit A

 

[SIGNATURE PAGE FOLLOWS]

 

55 

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  SELLER:       ENERVEST ENERGY INSTITUTIONAL FUND XI-A, L.P.       ENERVEST
ENERGY INSTITUTIONAL FUND XI-WI, L.P.         By: EnerVest, Ltd.     Its General
Partner         By: EnerVest Management GP, L.C.     Its General Partner        
By: /s/ JAMES M. VANDERHIDER     James M. Vanderhider     Executive Vice
President and Chief Financial Officer         COMPANY:       ENERVEST MESA, LLC
        By /s/ JAMES M. VANDERHIDER     James M. Vanderhider     President and
Chief Executive Officer         BUYER:       EV PROPERTIES, L.P.         By: EV
Properties GP, LLC        Its General Partner         By: /s/ MICHAEL E. MERCER
    Michael E. Mercer     President and Chief Executive Officer

 

[Exhibit A]



 



 

